




LEASE AGREEMENT






FVA VENTURES, INC. D/B/A VISALUS SCIENCES
(TENANT)






OSPREY-TROY OFFICENTRE, LLC
(LANDLORD)




TROY OFFICENTRE, BLDG. C
SUITES 145 AND 400




BROKER:     FRIEDMAN REAL ESTATE GROUP    
GLENN DESROSIERS
248-324-2000


LANDLORD:    OSPREY-TROY OFFICENTRE, LLC
KATHLEEN GLASS    
810-225-9660


(REV FINAL 1.6.12)








--------------------------------------------------------------------------------








OFFICE LEASE




TABLE OF CONTENTS
Section Title    Page
1.BASIC PROVISIONS    4
2.DEFINED TERMS    7
3.PREMISES    11
4.COMMENCEMENT DATE, LEASE TERM AND TERMINATION DATE    11
5.ADJUSTMENT OF COMMENCEMENT DATE/POSSESSION    11
6.RENT    13
7.SECURITY DEPOSIT    13
8.TAXES AND OPERATING EXPENSES    14
9.LANDLORD'S WORK, TENANT'S WORK, ALTERATIONS AND ADDITIONS    15
10.USE    16
11.SERVICES    17
12.GRAPHICS    18
13.INSURANCE    18
14.INDEMNIFICATION    19
15.CASUALTY DAMAGE    20
16.CONDEMNATION    21
17.INSPECTION OF PREMISES    21
18.SURRENDER OF PREMISES    21
19.HOLDING OVER    22
20.SUBLETTING AND ASSIGNMENT    22
21.SUBORDINATION, ATTORNMENT AND MORTGAGEE PROTECTION    23






--------------------------------------------------------------------------------






22.ESTOPPEL CERTIFICATE    24
23.DEFAULTS    24
24.REMEDIES    25
25.QUIET ENJOYMENT    26
26.ACCORD AND SATISFACTION    26
27.BROKERAGE COMMISSION    26
28.FORCE MAJEURE    27
29.ENVIRONMENTAL PROVISIONS    27
30.ADDITIONAL RIGHTS RESERVED BY LANDLORD    29
31.RELOCATION    30
32.MISCELLANEOUS PROVISIONS    30
EXHIBIT A - PLAN SHOWING PROPERTY AND PREMISES    A-1
EXHIBIT B - LANDLORD'S WORK    B-1
EXHIBIT C - TENANT'S WORK    C-1
EXHIBIT D - BUILDING RULES AND REGULATIONSD-1
EXHIBIT E - GUARANTY OF LEASEE-1
EXHIBIT F - COMMENCEMENT LETTERF-1
EXHIBIT G - PARKINGG-1
EXHIBIT H - JANITORIAL SPECIFICATIONSH-1












--------------------------------------------------------------------------------










1.    BASIC PROVISIONS
A.    Tenant's Trade Name: FVA VENTURES, INC. D/B/A VISALUS SCIENCES
B.    Tenant's Address: 1607 East Big Beaver Road, Suite 110, Troy, MI 48084
C.    Office Building Name: Troy Officentre, Bldg. C
D.    Address: 340 East Big Beaver, Troy, MI 48083
E.    Premises: Suite/Unit No.: Suite 145 consisting of approximately, 2,471
rentable square feet and Suite 400 consisting of approximately 32,207 rentable
square feet in Bldg C
F.    Square Feet:
445,662 rentable square feet (Building)
34,678 rentable square feet (Premises)
G.    Landlord: OSPREY-TROY OFFICENTRE, LLC
H.    Landlord's Address for Payments:    
Osprey-Troy Officentre, LLC
7600 Grand River Avenue, Suite #100
Brighton, MI 48114
I.    Landlord's Address for Notices:
7600 Grand River, Suite 210
Brighton, MI 48114
J.    Tenant's Notice Address:
340 East Big Beaver Road, Suite 400
Troy, MI 48083
K.    Building Manager/Address: after Commencement
Osprey Management Co c/o Property Manager
320 East Big Beaver, Suite 180
Troy, MI 48083
L.    Commencement Date: April 1, 2012 or the date Landlord’s General Contractor
has Substantial Completion as defined in Section A of Exhibit B for the
Leasehold Improvements of the Premises whichever is later. Notwithstanding the
date of April 1, 2012, Landlord’s General Contractor will need 90 days from
approval of plans by Tenant to deliver occupancy.
M.    Termination Date: August 31, 2017, or the last day of the month that is
sixty five (65) months after the Commencement Date.
N.    Security Deposit: $69,356.00 Provided that Tenant is not then in monetary
default of this Lease beyond the Notice and Cure Period, then Landlord shall
return one month’s Security Deposit in the amount of $34,678.00 within thirty
(30) days after completion of seventeen (17) full months of Term. Provided that
Tenant is not then in monetary default of this Lease beyond the Notice and Cure
Period, , then

4



--------------------------------------------------------------------------------






Landlord shall return the remaining balance of Security Deposit in the amount of
$34,678.00 within thirty (30) days after completion of twenty-nine (29) full
months of Term.
O.    Base Monthly Rent:


Period        $/RSF /YR    Annual    Monthly
1st Month or part to 5th Month *    $ 0.00        $ 0.00    $ 0.00
6th to 17th Month    $ 12.00        $416,136.00    $ 34,678.00
18th to 29th Month    $ 12.50        $433,475.00    $ 36,122.92
30th to 41st Month    $ 13.00        $450,814.00    $ 37,567.83
42nd to 53rd Month    $ 13.50        $468,153.00    $ 39,012.75
54th to 65th Month    $ 14.00        $485,492.00    $ 40,457.67
* Rental Abatement Period. Provided that Tenant is not then in default of the
covenants and conditions in this Lease beyond the Notice and Cure Period, on
Tenant’s part to be performed, and no events have occurred which with the
passage of time or the giving of notice, or both, would constitute a default by
Tenant under the Lease, then Tenant shall not be obligated to pay Base Rental
for the first five (5) months of the initial term. Tenant shall be required to
pay suite electricity during the Rental Abatement Period.
P.    Operating Expenses Base and Tax Base: 2012
Q.    Tenant's Pro Rata Share: 7.78 %. Tenant's Pro Rata Share shall be
determined by and adjusted by Landlord from time to time (but shall not be
readjusted sooner than the commencement of the second Lease Year), by dividing
the Tenant's Rentable Area of the Premises by the Rentable Area of the Building
and multiplying the resulting quotient, to the second decimal place, by one
hundred.
R.    Due Upon Lease Execution. A check for one month’s prepaid rent $34,678.00
(that will be applied to the sixth month rent when due) and Security Deposit for
$69,335.00 shall be due and payable upon Lease Execution.
S.    Normal Business Hours of Building:
Monday through Friday: 8 A.M. to 6 P.M.
Saturday: 8 A.M. to 1 P.M.
Sunday: closed
T.    Broker:
Friedman Real Estate Group representing the Landlord, and Eagle Commercial
Services III representing the Tenant.
U.    Business Days: shall mean Mondays through Fridays exclusive of the normal
business holidays ("Holidays") of New Year's Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day and Christmas Day. Landlord, from time to time
during the Lease Term, shall have the right to designate additional Holidays,
provided that such additional Holidays are commonly recognized by other office
buildings in the area where the Building is located.
V.    Use of Suite 145. Tenant shall utilize Suite 145 in a manner consistent
with office space, and shall not be permitted to use as a retail facility for
the retail purchase of its products. Tenant shall maintain the Premises in
accordance with a Class A office suite and shall not attach posters, flyers or
advertisements of any kind on the doors to the Premises. It is understood and
agreed that the Tenant will utilize Suite 145 as a pick-up, display and
demonstration area for Tenant’s products and will be permitted to display
product and marketing material and allow customers to pick-up product within
Suite 145. See Section 10. Use.

5



--------------------------------------------------------------------------------






W.    Renewal Option. Provided (i) Tenant is not in default of any of the terms
or conditions of the Lease beyond any applicable notice and cure period, (ii)
Tenant has not sublet or assigned the Lease, and (iii) Tenant is itself in
possession of the Lease Premises, Tenant shall have two (2) five (5) year
options to extend the lease. Tenant shall provide not less than One Hundred
Eighty (180) days or more than Two Hundred Seventy (270) days prior written
notice to Landlord. The terms shall be substantially the same as contained in
the Lease, except rent which shall be at ninety-five (95%) percent of the then
prevailing market rates for comparable space and appropriate tenant improvements
and other applicable concessions for renewal tenants of comparable size.


Upon notice by Tenant to Landlord of Tenant’s intention to exercise either first
or second option to renew, Landlord shall within 10 business days, submit to
Tenant the Landlord’s response as to the then “Market Rate” applicable to such
renewal term. In the event that the Tenant disputes such Market Rate then, in
that event, each party will engage a real estate broker or appraiser with no
less than 10 years experience with the Troy office market and request an opinion
of the Market Rate subject to the specifications above mentioned as to
concessions, improvements etc. If there is no agreement as to the opinion of
Market Rate between the two, then a third outside broker or appraiser with same
qualifications will be asked to determine which is the more accurate opinion of
Market Rate. Both parties will share in the cost of the Third broker/appraiser.
X.    Landlord's Work. Landlord shall, at its sole cost and expense, relocate
the existing glass entrance door in Suite 145 to provide access directly to the
lobby of the Building. Landlord also shall, at its sole cost and expense,
provide and pay the cost of preparing an initial space plan with four (4)
revisions based on input from Tenant. See EXHIBIT B - Landlord's Work.
Y.    Tenant Improvements. Tenant accepts the Premises in its "as-is, where-is"
condition. Tenant shall pay for the costs of its own Leasehold Improvements
pursuant to mutually acceptable plans and specifications, and shall utilize
Landlord's contractor for all improvements. See EXHIBIT B – Landlord’s Work.
Z.    Right of First Refusal. Provided (i) Tenant is not in default hereunder at
the time of giving the following described notice or any time prior to the
Termination Date of the Lease Term or any extensions thereof, (ii) Tenant has
not sublet or assigned the Lease, and (iii) Tenant is itself in possession of
the Lease Premises, Tenant shall have the continuous, on-going right to expand
into contiguous space on the fourth (4th) floor of Building B (Expansion Space)
of not less than 9,018 rentable square feet which is currently available for
lease.  Tenant may lease the Expansion Space under the same terms and conditions
under the Lease. Should Landlord (y) receive from an interested third party a
bona fide Request for Proposal that is acceptable to Landlord or (z) initiate a
Proposal to Lease the Expansion Space to an interested third party, Landlord
shall notify Tenant of the Request for Proposal or Proposal to Lease and provide
Tenant with an opportunity to lease the space based on the same terms and
conditions as presented in the Landlord’s response to the Request for Proposal
or in the Proposal to Lease, but in no event shall the Rent be less than the
amount Tenant is paying at the time Tenant exercises this right.  Landlord shall
wait 48 hours after notifying Tenant of receipt of the bonafide Request for
Proposal or submission of the Proposal to Lease before presenting any response
to the Request for Proposal or Proposal to Lease for the Expansion Space to the
interested third party.  After submission to the interested party by the
Landlord of a response to the Request for Proposal or a Proposal to Lease,
Tenant shall have ten (10) business days to notify Landlord of its intent to
accept or reject the offered space.  If the proposal is accepted by Tenant,
Landlord will amend the Lease to include the new space commencing in thirty days
(or upon substantial completion whichever occurs first).   If the proposal is
rejected by the Tenant, or if Tenant fails to respond within the notice period
then, Landlord shall be free to lease the offered space to an interested third
party.

6



--------------------------------------------------------------------------------






AA.    The foregoing provisions shall be interpreted and applied in accordance
with the other provisions of this Lease set forth below. The capitalized terms,
and the terms defined in Section 2 A, shall have the meanings set forth herein
or therein (unless otherwise modified in this Lease) when used as capitalized
terms in other provisions of this Lease.


2.    DEFINED TERMS
A.    "Building" shall refer to the Building named in Section 1 C of which the
leased Premises are a part (including all modifications, additions and
alterations made to the Building during the term of this Lease), the real
property on which the same is located, all plazas, common areas and any other
areas located on said real property and designated by Landlord for use by all
tenants in the Building. A plan showing the Building is attached hereto as
EXHIBIT A and made a part hereof and the Premises is defined in Section 3 and
shown on said EXHIBIT A by cross-hatched lines.
B.    "Common Areas" shall mean and include all areas, facilities, equipment,
directories and signs of the Building (exclusive of the Premises and areas
leased to other Tenants) made available and designated by Landlord for the
common and joint use and benefit of Landlord, Tenant and other tenants and
occupants of the Building including, but not limited to, lobbies, public
washrooms, hallways, sidewalks, parking areas, landscaped areas and service
entrances. Common Areas may further include such areas in adjoining properties
under reciprocal easement agreements, operating agreements or other such
agreements now or hereafter in effect and which are available to Landlord,
Tenant and Tenant's employees and invitees. Landlord reserves the right in its
sole discretion and from time to time, to construct, maintain, operate, repair,
close, limit, take out of service, alter, change, and modify all or any part of
the Common Areas.
C.    "Default Rate" shall mean eighteen percent (18%) per annum, or the highest
rate permitted by applicable law, whichever shall be less. If the application of
the Default Rate causes any provision of this Lease to be usurious or
unenforceable, the Default Rate shall automatically be reduced so as to prevent
such result.
D.    "Hazardous Materials" shall have the meaning set forth in Section 30.
E.    "Landlord" and "Tenant" shall be applicable to one or more parties as the
case may be, and the singular shall include the plural, and the neuter shall
include the masculine and feminine; and if there be more than one, the
obligations thereof shall be joint and several. For purposes of any provisions
indemnifying the Landlord or limiting the liability of Landlord, the term
"Landlord" shall include Landlord's present and future partners, beneficiaries,
trustees, officers, directors, employees, shareholders, principals, agents,
affiliates, successors and assigns, but, however, such parties shall have no
direct or indirect liability for the obligations of the Landlord hereunder or
for any acts or omissions of the Landlord.
F.    "Law" or "Laws" shall mean all federal, state, county and local
governmental and municipal laws, statutes, ordinances, rules, regulations,
codes, decrees, orders and other such requirements, applicable equitable
remedies and decisions by courts in cases where such decisions are binding
precedents in the state in which the Building is located, and decisions of
federal courts applying the Laws of such state.





7



--------------------------------------------------------------------------------






G.    "Lease" shall mean this lease executed between Tenant and Landlord,
including any extensions, amendments or modifications and any Exhibits attached
hereto.
H.    "Lease Year" shall mean each calendar year or portion thereof during the
Term.
I.    "Lender" shall mean the holder of a Mortgage at the time in question.
J.    "Mortgage" shall mean all mortgages, deeds of trust and other such
encumbrances now or hereafter placed upon the Building, the Common Areas or any
part thereof with the written consent of Landlord, and all renewals,
modifications, consolidations, replacements or extensions thereof, and all
indebtedness now or hereafter secured thereby and all interest thereon.
K.    "Operating Expenses" shall mean all operating expenses of any kind or
nature which are necessary, ordinary or customarily incurred in connection with
the operation, maintenance, repair or replacement of the Building and the Common
Areas as determined by Landlord Operating Expenses shall include, but not be
limited to:
(1)
all rental and/or purchase costs of materials, tools, equipment and supplies,
including, but not limited to, the cost of relamping all Building and Common
Areas standard lighting as the same may be required from time to time and the
purchase and installation of sensors and other energy saving equipment;

(2)
costs incurred in connection with obtaining and providing energy for the
Building and Common Areas, including, but not limited to, costs of propane,
butane, natural gas, steam, electricity, solar energy and fuel oils, coal or any
other energy sources;

(3)
costs of water and sanitary, sewer and storm drainage services;

(4)
costs of janitorial and security services including uniforms;

(5)
costs of general maintenance, repairs and replacement of all portions of the
Building and Common Areas, including costs under HVAC and other mechanical
maintenance contracts and maintenance, repairs and replacement of equipment and
tools used in connection with operating the Building and Common Areas;

(6)
costs of maintenance and replacement of landscaping and the cost of maintenance,
repairs, resurfacing and striping of the parking areas and garages, if any;

(7)
insurance premiums, including fire and all-risk coverage, together with loss of
rent endorsements, the part of any claim required to be paid under the
deductible portion of any insurance policies carried by Landlord in connection
with the Building and Common Areas (where Landlord is unable to obtain insurance
without such deductible from a major insurance carrier at reasonable rates),
public liability insurance and any other insurance carried by Landlord on the
Building and Common Areas, or any component parts thereof including extended
coverage (all such insurance shall be in such amounts as may be required by any
holder of a Mortgage or as Landlord may reasonably determine);

(8)
labor costs, including wages and other payments, costs to Landlord of worker's
compensation and disability insurance and benefits, pensions and retirement
plans and benefits, health insurance, payroll taxes, social security,
unemployment and


8



--------------------------------------------------------------------------------






similar taxes, welfare fringe benefits, and all legal fees and other costs or
expenses incurred in resolving any labor dispute and any similar or like
expenses or benefits;
(9)
professional building management fees (whether paid to a third party, landlord
or an affiliate of landlord) required for management of the Building and Common
Areas including the cost of equipping and maintaining a management office at the
Building;

(10)
legal, accounting, inspection, and other consultation fees (including, without
limitation, fees charged by consultants retained by Landlord for services that
are designed to produce a reduction in Operating Expenses or to reasonably
improve the operation, maintenance or state of repair of the Building or Common
Areas) incurred in the ordinary course of operating the Building and Common
Areas or in connection with making the computations required hereunder or in any
audit of operations of the Building;

(11)
the costs of capital improvements or structural repairs or replacements made in
or to the Building or Common Areas in order to conform to changes, subsequent to
the date of this Lease, in any applicable laws, ordinances, rules, regulations
or orders of any governmental or quasi-governmental authority having
jurisdiction over the Building (herein "Required Capital Improvements") or the
costs incurred by Landlord to install a new or replacement capital item for the
purpose of reducing Operating Expenses or otherwise improving the operating
efficiency of the Building or Common Areas (herein "Cost Savings Improvements"),
and a reasonable reserve for all other capital improvements and structural
repairs and replacements reasonably necessary to permit Landlord to maintain the
Building and Common Areas in its current class. The expenditures for Required
Capital Improvements and Cost Savings Improvements shall be amortized over the
useful life of such capital improvement or structural repair or replacement (as
determined by Landlord). All costs so amortized shall bear interest on the
amortized balance at the rate of six percent (6%) per annum or such higher rate
as may have been paid by Landlord on funds borrowed for the purpose of
constructing these capital improvements. Landlord will provide to Tenant
documentation of reduced costs and of interest rate higher than six percent
(6%).

Capital improvements incurred in the last Lease Year will not be calculated in
the Tenant’s share of cost increases.
(12)
Cost of all other repairs, replacements and general maintenance of the Property
and Building neither specified above nor directly billed to tenants.

Operating Expenses shall not include;
(i)
Marketing expenses for the property.

(ii)
Lease/sale commissions.

(iii)
Amounts expended by Landlord for any other Tenant in the Building whether Tenant
Improvements or any other special expense solely for other Tenant benefit.


9



--------------------------------------------------------------------------------






(iv)
Any management expenses for staff not related to the management/operation of the
Property.

(v)
Legal fees incurred in the collection of rent from other Tenants or any other
matter not related to the operation of the Property.

L.    "Rent" shall have the meaning specified therefore in Section 6.
M.    "Tax" or "Taxes" shall mean:
(1)
all real property taxes and assessments levied against the Building and Common
Areas by any governmental or quasi-governmental authority. The foregoing shall
include all federal, state, county, or local governmental, special district,
improvement district, municipal or other political subdivision taxes, fees,
levies, assessments, charges or other impositions of every kind and nature,
whether general, special, ordinary or extraordinary, respecting the Building,
including without limitation, real estate taxes, general and special
assessments, interest on any special assessments paid in installments, transit
taxes, water and sewer rents, taxes based upon the receipt of rent, personal
property taxes imposed upon the fixtures, machinery, equipment, apparatus,
appurtenances, furniture and other personal property used in connection with the
Building which Landlord shall pay during any calendar year, any portion of which
occurs during the Term (without regard to any different fiscal year used by such
government or municipal authority except as provided below). Provided, however,
any taxes which shall be levied on the rentals of the Building shall be
determined as if the Building were Landlord's only property, and provided
further that in no event shall the term "taxes or assessment," as used herein,
include any net federal or state income taxes levied or assessed on Landlord,
unless such taxes are a specific substitute for real property taxes. Such term
shall, however, include gross taxes on rentals. Expenses incurred by Landlord
for tax consultants and in contesting the amount or validity of any such taxes
or assessments shall be included in such computations.

(2)
all "assessments", including so-called special assessments, license tax,
business license fee, business license tax, levy, charge, penalty or tax imposed
by any authority having the direct power to tax, including any city, county,
state or federal government, or any school, agricultural, lighting, water,
drainage, or other improvement or special district thereof, against the Premises
of the Building or any legal or equitable interest of Landlord therein. For the
purposes of this lease, any special assessments shall be deemed payable in such
number of installments as is permitted by law, whether or not actually so paid.
If as of the Commencement Date the Building has not been fully assessed as a
completed project, for the purpose of computing the Operating Expenses for any
adjustment required herein or under Section 8, the Tax shall be adjusted by
Landlord, as of the date on which the adjustment is to be made, to reflect full
completion of the Building including all standard Tenant finish work if the
method of taxation of real estate prevailing to the time of execution hereof
shall be, or has been altered, so as to cause the whole or any part of the taxes
now, hereafter or theretofore levied, assessed or imposed on real estate to be
levied, assessed or imposed on Landlord, wholly or partially, as a capital levy
or otherwise, or on or measured by the rents received therefrom, then such new
or altered taxes attributable to the Building shall be included within the


10



--------------------------------------------------------------------------------






term real estate taxes, except that the same shall not include any enhancement
of said tax attributable to other income of Landlord.
(3)
all personal property taxes for the Building’s and Common Area’s personal
property.

All of the preceding Sections 2 M (1) and 2 M (2) and 2 M (3) are collectively
referred to as the "Tax" or "Taxes".
All other capitalized terms shall have the definition set forth in the Lease.


3.    PREMISES
"Premises" shall mean the area located on the 1st and 4th floor of the Building,
as outlined on Exhibit A attached hereto and incorporated herein and known as
Suites #145 and 400, Bldg C. Landlord and Tenant hereby stipulate and agree that
the "Rentable Area of the Premises" shall mean 34,678 square feet and the
"Rentable Area of the Building" shall mean 445,662 square feet. If the Premises
being leased to Tenant hereunder include one or more floors within the Building
in their entirety, the definition of Premises with respect to such full floor(s)
shall include all corridors, lobbies, foyers, stairways, mechanical rooms and
restrooms located on such floor(s).
4.    COMMENCEMENT DATE, LEASE TERM AND TERMINATION DATE
A.    The "Termination Date" shall, unless sooner terminated as provided herein,
mean the last day of the Lease Term. Notwithstanding the foregoing, if the
Termination Date, as determined herein, does not occur on the last day of a
calendar month, Landlord, at its option, may extend the Lease Term by the number
of days necessary to cause the Termination Date to occur on the last day of the
last calendar month of the Lease Term. Tenant shall pay Base Rental and
Additional Base Rental for such additional days at the same rate payable for the
portion of the last calendar month immediately preceding such extension.
Further, Landlord and Tenant acknowledge that the schedule of Base Rental
described in Section 1 O above is based on the assumption that the Lease Term
will commence on the Target Commencement Date (defined as April 1, 2012) If the
Lease Term does not commence on the Target Commencement Date, the beginning and
ending dates set forth in the above schedule with respect to the payment of any
installment(s) of Base Rental shall be appropriately adjusted on a per diem
basis and set forth in the Commencement Letter (as defined in EXHIBIT F) to be
prepared by Landlord. In the event that the Base Rental rate adjusts (up or
down) on any day other than the first day of the month, Base Rental for the
month on which such adjustment occurs shall be determined based on the number of
days in such month for which each particular Base Rental rate is applicable.
5.    ADJUSTMENT OF COMMENCEMENT DATE/POSSESSION
A.    If the Lease Term, Commencement Date and Termination Date are to be
determined in accordance with Section 1 above, the Lease Term shall not commence
until the later to occur of the Target Commencement Date (defined as April 1,
2012) and the date that Landlord’s General Contractor has Substantial Completion
as defined in Section A. of Exhibit B for the Leasehold Improvements of the
Premises (the “Landlord’s Work”) provided, however, that if Landlord shall be
delayed in substantially completing the Landlord's Work as a result of the
occurrence of any of the following (a "Delay"):

11



--------------------------------------------------------------------------------






(1)
Tenant’s failure to furnish information in accordance with the Work Letter
Agreement or to respond to any request by Landlord for any approval or
information within any time period prescribed, or if no time period is
prescribed, then within five (5) Business Days of such request; or

(2)
Tenant’s insistence on materials, finishes or installations that have long lead
times after having first been informed by Landlord that such materials, finishes
or installations will cause a Delay; or

(3)
Changes in any plans and specifications requested by Tenant; or

(4)
The performance or nonperformance by a person or entity employed by Tenant in
the completion of any work in the Premises (all such work and such persons or
entities being subject to the prior written approval of Landlord); or

(5)
Any request by Tenant that Landlord delay the completion of any of the
Landlord's Work; or

(6)
Any breach or default by Tenant in the performance of Tenant’s obligations under
this Lease; or

(7)
Any delay resulting from Tenant having taken possession of the Premises for any
reason prior to substantial completion of the Landlord's Work; or

(8)
Any other delay chargeable to Tenant, its agents, employees or independent
contractors;

then, for purposes of determining the Commencement Date, the date of substantial
completion shall be deemed to be the day that said Landlord's Work would have
been substantially completed absent any such Delay(s). The Landlord's Work shall
be deemed to be substantially completed on the date that Landlord reasonably
determines that all Landlord's Work has been performed (or would have been
performed absent any Delays), other than any details of construction, mechanical
adjustment or any other matter, the non-completion of which does not materially
interfere with Tenant’s use of the Premises. The adjustment of the Commencement
Date and, accordingly, the postponement of Tenant’s obligation to pay Rent shall
be Tenant’s sole remedy and shall constitute full settlement of all claims that
Tenant might otherwise have against Landlord by reason of the Premises not being
ready for occupancy by Tenant on the Target Commencement Date. Promptly after
the determination of the Commencement Date, Landlord and Tenant shall enter into
a letter agreement (the "Commencement Letter") on the form attached hereto as
Exhibit F setting forth the Commencement Date, the Termination Date and any
other dates that are affected by the adjustment of the Commencement Date.
Tenant, within five (5) days after receipt thereof from Landlord, shall execute
the Commencement Letter and return the same to Landlord. Notwithstanding
anything herein to the contrary, Landlord may elect, by written notice to
Tenant, not to adjust the Commencement Date as provided above if such adjustment
would cause Landlord to be in violation of the expansion rights granted to any
other tenant of the Building. If Landlord elects not to adjust the Commencement
Date, the Commencement Date shall be the Target Commencement Date, provided that
Rent shall not commence until the date that Landlord's Work has been
substantially completed (or would have been substantially completed absent any
Delays).





12



--------------------------------------------------------------------------------






6.    RENT
A.    Monthly Rent. Tenant shall pay Monthly Rent in advance on or before the
first day of each month of the Term. If the Term shall commence and end on a day
other than the first day of a month, the Monthly Rent for the first and last
partial month shall be prorated on a per diem basis. Upon the execution of this
Lease, Tenant shall pay one installment of Monthly Rent for the first full month
of the Term and a prorated Monthly Rent for any partial month which may precede
it.
B.    Additional Rent. All costs and expenses which Tenant assumes or agrees to
pay and any other sum payable by Tenant pursuant to this Lease, including,
without limitation, its share of increases in Taxes and Operating Expenses,
shall be deemed Additional Rent.
C.    Place of Payment, Late Charge, Default Interest. Rent and other charges
required to be paid under this Lease, no matter how described, shall be paid by
Tenant to Landlord at the Building Manager's address listed in Section 1, or to
such other person and/or address as Landlord may designate in writing, without
any prior notice or demand therefor and without deduction or set-off or
counterclaim and without relief from any valuation or appraisement laws. In the
event Tenant fails to pay Rent due under this Lease within ten (10) days of due
date of said Rent, Tenant shall pay to Landlord a late charge of ten percent
(10%) on the amount overdue. Any Rent not paid when due shall also bear interest
at the Default Rate.
7.    SECURITY DEPOSIT
The Security Deposit shall be delivered to Landlord upon the execution of this
Lease by Tenant and shall be held by Landlord without liability for interest
(except as required by law) and as security for the performance of Tenant’s
obligations under this Lease. The Security Deposit shall not be considered an
advance payment of Rent or a measure of Tenant’s liability for damages. Landlord
may, from time to time, without prejudice to any other remedy, use all or a
portion of the Security Deposit to make good any arrearage of Rent, to repair
damages to the Premises, to clean the Premises upon termination of this Lease or
otherwise to satisfy any other covenant or obligation of Tenant hereunder.
Following any such application of the Security Deposit, Tenant shall pay to
Landlord on demand the amount so applied in order to restore the Security
Deposit to its original amount.
Provided that Tenant is not then in monetary default of this Lease beyond the
Notice and Cure Period, , then Landlord shall return one month’s Security
Deposit in the amount of $34,678.00 within thirty (30) days after completion of
seventeen (17) full months of Term. Provided that Tenant is not then in monetary
default of this Lease beyond the Notice and Cure Period, , then Landlord shall
return the remaining balance of the Security Deposit in the amount of $34,678.00
within thirty (30) days after completion of twenty-nine (29) full months of
Term.
If Tenant is not in default at the termination of this Lease, after Tenant
surrenders the Premises to Landlord in accordance with this Lease and all
amounts due Landlord from Tenant are finally determined and paid by Tenant or
through application of the Security Deposit, the balance of the Security Deposit
remaining after any such application shall be returned to Tenant. If Landlord
transfers its interest in the Premises during the Lease Term, Landlord will
assign the Security Deposit to the transferee and thereafter shall have no
further liability for the return of such Security Deposit. Tenant agrees to look
solely to such transferee or assignee for the return of the Security Deposit.
Landlord and its successors and assigns shall not be bound by any actual or
attempted assignment or encumbrance of the Security Deposit by Tenant, provided,
however, if Tenant’s interest in this Lease has been assigned, Landlord shall,
provided that Landlord has been furnished with a fully executed copy of the
agreement assigning such Security Deposit, return the Security Deposit to such
assignee in accordance with the terms and conditions hereof. If Landlord returns

13



--------------------------------------------------------------------------------






the Security Deposit to Tenant’s assignee as aforesaid, Landlord will have no
further obligation to any party with respect thereto. Landlord shall not be
required to keep the Security Deposit separate from its other accounts.
8.    TAXES AND OPERATING EXPENSES
A.    Payment of Taxes and Operating Expenses. It is agreed that during each
Calendar Year beginning with the first month of the second Calendar Year and
each month thereafter during the original Lease Term, or any extension thereof,
Tenant shall pay to Landlord as Additional Rent, at the same time as the Monthly
Rent is paid, an amount equal to one-twelfth (1/12) of Landlord's estimate (as
determined by Landlord in its sole discretion) of Tenant's Pro Rata Share of any
projected increase in the Taxes or Operating Expenses for the particular
Calendar Year in excess of the Tax Base or Operating Expenses Base, as the case
may be (the "Estimated Escalation Increase"). A final adjustment (the
"Escalation Reconciliation") shall be made between the parties as soon as
practicable following the end of each Calendar Year comparing the actual
increase or decrease in Tenant’s Pro Rata Share of Taxes or Operating Expenses
in excess of the Tax Base or the Operating Expenses Base, as the case may be, to
the Estimated Escalation Increase.
As soon as practicable following the end of each Calendar Year, Landlord shall
submit to Tenant a statement setting forth the Estimated Escalation Increase for
the following Calendar Year. Beginning with said statement for the second
Calendar Year, it shall also set forth the Escalation Reconciliation for the
Calendar Year just completed. To the extent that the Escalation Reconciliation
is different from the Estimated Escalation Increase upon which Tenant paid Rent
during the Calendar Year just completed, Tenant shall pay Landlord the
difference in cash within thirty (30) days following receipt by Tenant of such
statement from Landlord, or receive a credit on future Rent owing hereunder (or
cash if there is no future Rent owing hereunder) as the case may be. Until
Tenant receives such statement, Additional Rent for the new Calendar Year shall
continue to be paid at the rate being paid for the particular Calendar Year just
completed, but Tenant shall commence payment to Landlord of the monthly
installment of Additional Rent on the basis of said statement beginning on the
first day of the month following the month in which Tenant receives such
statement. In addition to the above, if, during any particular Calendar Year,
there is a change in the information on which Landlord based the estimate upon
which Tenant is then making its payment of Estimated Escalation Increase so that
such Estimated Escalation Increase furnished to Tenant is no longer accurate,
Landlord shall be permitted to revise such Estimated Escalation Increase by
notifying Tenant, and there shall be such adjustments made in the Additional
Rent on the first day of the month following the serving of such statement on
Tenant as shall be necessary by either increasing or decreasing, as the case may
be, the amount of Additional Rent then being paid by Tenant for the balance of
the Calendar Year (but in no event shall any such decrease result in a reduction
of the rent below the Monthly Rent plus all other amounts of Additional Rent).
Landlord's and Tenant's responsibilities with respect to the Additional Rent
described herein shall survive the expiration or early termination of this
Lease.
If the Building is not fully occupied during any particular Calendar Year,
Landlord may adjust those Operating Expenses which are affected by Building
occupancy for the particular Calendar Year, or portion thereof, as the case may
be, to reflect an occupancy of not less than ninety-five percent (95%) of all
such rentable area of the Building.
B.    Disputes Over Taxes or Operating Expenses. If Tenant disputes the amount
of an Escalation Reconciliation or an Estimated Escalation Increase, Tenant
shall give Landlord written notice of such dispute within thirty (30) days after
Landlord advises Tenant of same. Tenant's failure to give such notice shall
constitute a waiver of its right to dispute the amounts so determined. If Tenant
timely objects, Tenant shall have the right to engage its own accountants
("Tenant's Accountants") for the purpose of verifying

14



--------------------------------------------------------------------------------






the accuracy of the Escalation Reconciliation statement in dispute, or the
reasonableness of the Estimated Escalation statement in dispute. If Tenant's
Accountants determine that an error has been made, Landlord and Tenant's
Accountants shall endeavor to agree upon the matter, failing which Landlord and
Tenant's Accountants shall jointly select an independent certified public
accounting firm (the "Independent Accountant") which firm shall conclusively
determine whether the Escalation Reconciliation is accurate or whether the
Estimated Escalation Increase is reasonable, and if not, what amount is accurate
or reasonable, as the case may be. Both parties shall be bound by such
determination. If Tenant's Accountants do not participate in choosing the
Independent Accountant within 20 days after written notice by Landlord, then
Landlord's determination of the accuracy of the Escalation Reconciliation
statement or the reasonableness of the Estimated Escalation Increase Statement,
as the case may be, shall be conclusive and Tenant shall be bound thereby. All
costs incurred by Tenant in obtaining Tenant's Accountants and the cost of the
Independent Accountant shall be paid by Tenant unless Tenant's Accountants
disclose an error, acknowledged by Landlord (or found to have conclusively
occurred by the Independent Accountant), of more than ten percent (5%) in the
computation of the total amount of Taxes or Operating Expenses(calculated
separately) as set forth in the statement submitted by Landlord with respect to
the matter in dispute; in which event Landlord shall pay the reasonable costs
incurred by Tenant in obtaining such audits. Tenant shall continue to timely pay
Landlord the amount of the prior year's Additional Rent determined to be
incorrect as aforesaid until the parties have concurred as to the appropriate
Additional Rent or have been deemed to be bound by the determination of the
Independent Accountant in accordance with the preceding terms. Landlord's delay
in submitting any statement contemplated herein for any Calendar Year shall not
affect the provisions of this Section, nor constitute a waiver of Landlord's
rights as set forth herein for said Calendar Year or any subsequent Calendar
Years during the Term or any extensions thereof.
9.    LANDLORD'S WORK, TENANT'S WORK, ALTERATIONS AND ADDITIONS
A.    Landlord's Work. Landlord shall construct the Premises in accordance with
Landlord's obligations as set forth in the work letter attached hereto as
Exhibit B, and hereinafter referred to as "Landlord's Work."
B.    Tenant's Work. On and after the date specified in the immediately
preceding subsection A for delivery of the Premises to Tenant for Tenant's Work,
Tenant, at its sole cost and expense, shall perform and complete all other
improvements to the Premises (herein called "Tenant's Work") including, but not
limited to, all improvements, work and requirements required of Tenant under the
foregoing work letter. Tenant shall complete all of Tenant's Work in good and
workmanlike manner, fully paid for and free from liens, in accordance with the
plans and specifications approved by Landlord and Tenant as provided in Exhibit
C, on or prior to the scheduled Commencement Date. Tenant shall also have the
right during this period to come onto the Premises to install its fixtures and
prepare the Premises for the operation of Tenant's business. Notwithstanding the
fact that foregoing activities by Tenant will occur prior to the scheduled
Commencement Date, Tenant agrees that all of Tenant's obligations provided for
in this Lease shall apply during such period with the exception of any
obligation to pay Rent.
C.    Tenant shall be solely responsible for the installation, maintenance or
repairs to phone lines, cabling and any communication wiring or cable in the
Demised Premises regardless of whether such communication wiring or cabling is
new or existing.
D.    Tenant shall not make or allow to be made any alterations, additions or
improvements to the Premises without first obtaining the prior written consent
of Landlord in each such instance. Prior to commencing any such work and as a
condition to obtaining Landlord's consent, Tenant must furnish Landlord

15



--------------------------------------------------------------------------------






with plans and specifications reasonably acceptable to Landlord; names and
addresses of contractors reasonably acceptable to Landlord; copies of contracts;
necessary permits and approvals; evidence of contractor's and subcontractor's
insurance in accordance with Section 13. hereof; and payment bond or other
security, all in form and amount satisfactory to Landlord. All such
improvements, alterations or additions shall be constructed in a good and
workmanlike manner using Building Standard materials or other new materials of
equal or greater quality. Landlord, to the extent reasonably necessary to avoid
any disruption to the tenants and occupants of the Building, shall have the
right to designate the time when any such alterations, additions and
improvements may be performed and to otherwise designate reasonable rules,
regulations and procedures for the performance of work in the Building. Upon
completion, Tenant shall furnish "as-built" plans, contractor's affidavits and
full and final waivers of lien and receipted bills covering all labor and
materials. All improvements, alterations and additions shall comply with all
insurance requirements, codes, ordinances, laws and regulations, including
without limitation, the Americans with Disabilities Act. Tenant shall reimburse
Landlord upon demand as Additional Base Rental for all sums, if any, expended by
Landlord for third party examination of the architectural, mechanical, electric
and plumbing plans for any alterations, additions or improvements. In addition,
if Landlord so requests, Landlord shall be entitled to oversee the construction
of any alterations, additions or improvements that may affect the structure of
the Building or any of the mechanical, electrical, plumbing or life safety
systems of the Building. Landlord's approval of Tenant's plans and
specifications for any work performed for or on behalf of Tenant shall not be
deemed to be a representation by Landlord that such plans and specifications
comply with applicable insurance requirements, building codes, ordinances, laws
or regulations or that the alterations, additions and improvements constructed
in accordance with such plans and specifications will be adequate for Tenant's
use.
10.    USE
A.    Use. Tenant shall use the Premises for general office purposes, and for no
other purpose whatsoever, subject to and in compliance with all other provisions
of this Lease, including without limitation the Building's Rules and Regulations
attached as EXHIBIT D hereto. Tenant and its invitees shall also have the
non-exclusive right, along with other tenants of the Building and others
authorized by Landlord, to use the Common Areas subject to such rules and
regulations as Landlord in its discretion may impose from time to time.
B.    Restrictions. Tenant shall not at any time use or occupy, or suffer or
permit anyone to use or occupy, the Premises or do or permit anything to be done
in the Premises which: (a) causes or is liable to cause injury to persons, to
the Building or its equipment, facilities or systems; (b) impairs or tends to
impair the character, reputation or appearance of the Building as a first class
office building; (c) impairs or tends to impair the proper and economic
maintenance, operation and repair of the Building or its equipment, facilities
or systems; (d) annoys or inconveniences or tends to annoy or inconvenience
other tenants or occupants of the Building, or (e) uses Premises for retail
purposes of its products, except as provided in Section 1.V. above. No
advertisements or displays are permitted within visibility of a suite entrance,
except as provided in Section 1.V. above.
C.    Compliance with Laws. Tenant shall keep and maintain the Premises, its use
thereof and its business in compliance with all governmental laws, ordinances,
rules and regulations. Tenant shall comply with all Laws relating to the
Premises and Tenant's use thereof, including without limitation, Laws requiring
the Premises to be closed on Sundays or any other days or hours and Laws in
connection with the health, safety and building codes, and any permit or license
requirements. Landlord makes no representation that the Premises are suitable
for Tenant's purposes.
11.    SERVICES

16



--------------------------------------------------------------------------------






A.    Services to be furnished by Landlord
(1)
Landlord, as part of Operating Expenses (except as otherwise provided), agrees
to furnish Tenant the following services:

(i)    Water for use in the lavatories on the floor(s) on which the Premises is
located. If Tenant desires water in the Premises for any approved reason,
including a private lavatory or kitchen, cold water shall be supplied, at
Tenants sole cost and expense, from the Building water main through a line and
fixtures installed at Tenant's sole cost and expense with the prior reasonable
consent of Landlord. If Tenant desires hot water in the Premises, Tenant, at its
sole cost and expense and subject to the prior reasonable consent of Landlord,
may install a hot water heater in the Premises. Tenant shall be solely
responsible for maintenance and repair of any such hot water heater.
(ii)    Central heat and air conditioning in season during Normal Business
Hours, at such temperatures and in such amounts as are considered by Landlord,
in its reasonable judgment, to be standard for buildings of similar class, size,
age and location, or as required by governmental authority. In the event that
Tenant requires central heat, ventilation or air conditioning at hours other
than Normal Business Hours, such central heat, ventilation or air conditioning
shall be furnished only upon the written request of Tenant delivered to Landlord
at the office of the Building prior to 3:00 P.M. at least one Business Day in
advance of the date for which such usage is requested. Tenant shall be entitled
to fifteen (15) hours of such central heat, ventilation or air conditioning at
hours other than Normal Business Hours per month but shall pay Landlord, as
Additional Base Rental, the entire cost of additional service beyond fifteen
(15) hours as such costs are determined by Landlord from time to time at an
estimated rate of Seventy-five dollars ($75.00) per hour during the Base Year
and increasing once each year in proportion to Landlord’s actual costs
therefore. Tenant may submit a monthly request for scheduled after hours use.
(iii)    Maintenance and repair of all Common Areas in the manner and to the
extent reasonably deemed by Landlord to be standard for buildings of similar
class, size, age and location.
(iv)    Janitor service on Business Days; provided, however, if Tenant's use,
floor covering or other improvements, require special services, Tenant shall pay
the additional cost reasonably attributable thereto as Additional Base Rental.
(v)    Passenger elevator service in common with other tenants of the Building.
(vi)    Electricity to the Premises for general office use.
(vii)    Separate Meters. Tenant shall pay a utility charge to Landlord for
electricity based upon the Tenant's actual consumption as measured by the meter
calculated at the Secondary Rate (general service rate). The Secondary rate is
the rate that is solely established by the utility provider, Detroit Edison.
1.    The failure by Landlord to any extent to furnish, or the interruption or
termination of, any services in whole or in part, resulting from adherence to
laws, regulations and administrative orders, wear, use, repairs, improvements,
alterations

17



--------------------------------------------------------------------------------






or any causes beyond the reasonable control of Landlord shall not render
Landlord liable in any respect nor be construed as a constructive eviction of
Tenant, nor give rise to an abatement of Rent, nor relieve Tenant from the
obligation to fulfill any covenant or agreement hereof. Should any of the
equipment or machinery used in the provision of such services for any cause
cease to function properly, Landlord shall use reasonable diligence to repair
such equipment or machinery.
2.    Tenant expressly acknowledges that if Landlord, from time to time, elects
to provide security services, Landlord shall not be deemed to have warranted the
efficiency of any security personnel, service, procedures or equipment and
Landlord shall not be liable in any manner for the failure of any such security
personnel, services, procedures or equipment to prevent or control or apprehend
anyone suspected of personal injury property damage or any criminal conduct in,
on or around the Property.
12.    GRAPHICS
Landlord shall provide and install at Landlord's sole cost and expense, any
suite numbers and Tenant identification on the exterior of the Premises and the
lobby directory sign using the standard graphics for the Building. Tenant shall
not be permitted to install any signs or other identification without Landlord’s
prior written consent.
Tenant may, at its sole cost and expense, install Tenant's name on the Monument
sign on Big Beaver Road. Subject to availability at the time, in the event
Tenant expands to occupy greater than 50,000 rentable square feet, Tenant shall
be permitted to install its signage on the south facade of Building B. The
location, size, character and material shall be subject to Landlord's prior
written consent. In addition, notwithstanding the limitation above, at the time
of Lease Commencement, Tenant shall be permitted to install a free-standing
monument sign (5' tall approximately) at or near the West entrance of 340 East
Big Beaver Road (Building C). All signs must comply with all city, state and
local ordinances.
13.    INSURANCE
A.    Required Insurance. Tenant shall maintain insurance policies, with
responsible companies licensed to do business in the state where the Building is
located and satisfactory to Landlord, naming Landlord, Landlord's Building
Manager, Tenant and any Mortgagee of Landlord, as their respective interests may
appear, at its own cost and expense including (i) "all risk" property insurance
which shall be primary on the lease improvements referenced in Section 9 and
Tenant's property, including its goods, equipment and inventory, in an amount
adequate to cover their replacement cost; (ii) business interruption insurance,
(iii) comprehensive general liability insurance on an occurrence basis with
limits of liability in an amount not less than $2,000,000 (Two Million Dollars)
combined single limit for each occurrence. The comprehensive general liability
policy shall include contractual liability which includes the provisions of
Section 14 (Indemnification section) herein.
Tenant shall not do or fail to do anything in, upon or about the Premises which
will: (1) violate the terms of any of Landlord's insurance policies; (2) prevent
Landlord from obtaining policies of insurance acceptable to Landlord or any
Mortgagees; or (3) result in an increase in the rate of any insurance on the
Premises, the Building, any other property of Landlord or of others within the
Building. In the event of the occurrence of any of the events set forth in this
Section, Tenant shall pay Landlord upon demand, as Additional Base Rental, the
cost of the amount of any increase in any such insurance premium, provided that
the

18



--------------------------------------------------------------------------------






acceptance by Landlord of such payment shall not be construed to be a waiver of
any rights by Landlord in connection with a default by Tenant under the Lease.
If Tenant fails to obtain the insurance coverage required by this Lease,
Landlord may, at its option, obtain such insurance for Tenant, and Tenant shall
pay, as Additional Base Rental, the cost of all premiums thereon and all of
Landlord's costs associated therewith.
On or before the Commencement Date of the Lease, Tenant shall furnish to
Landlord and its Building Manager, certificates of insurance evidencing the
aforesaid insurance coverage, including naming Landlord and Landlord's Building
Manager as additional insureds. Renewal certificates must be furnished to
Landlord at least thirty (30) days prior to the expiration date of such
insurance policies showing the above coverage to be in full force and effect.
All such insurance shall provide that it cannot be canceled except upon thirty
(30) days prior written notice to Landlord. Tenant shall comply with all rules
and directives of any insurance board, company or agency determining rates of
hazard coverage for the Premises, including but not limited to the installation
of any equipment and/or the correction of any condition necessary to prevent any
increase in such rates.
B.    Landlord's Insurance. Landlord shall maintain property insurance on the
Building in such amounts as Landlord reasonably elects. The cost of such
insurance shall be included as a part of the Basic Costs, and payments for
losses and recoveries thereunder shall be made solely to Landlord or the
Mortgagees of Landlord as their interests shall appear.
C.    Waiver of Subrogation. Landlord and Tenant each agree that neither
Landlord nor Tenant will have any claim against the other for any loss, damage
or injury which is covered by insurance carried by either party and for which
recovery from such insurer is made, notwithstanding the negligence of either
party in causing the loss. This release shall be valid only if the insurance
policy in question permits waiver of subrogation or if the insurer agrees in
writing that such waiver of subrogation will not affect coverage under said
policy. Each party agrees to use its best efforts to obtain such an agreement
from its insurer if the policy does not expressly permit a waiver of
subrogation.
D.    Waiver of Claims. Except for claims arising from Landlord's willful
misconduct that are not covered by Tenant's insurance required hereunder, Tenant
waives all claims against Landlord for injury or death to persons, damage to
property or to any other interest of Tenant sustained by Tenant or any party
claiming, through Tenant resulting from: (i) any occurrence in or upon the
Premises, (ii) leaking of roofs, bursting, stoppage or leaking of water, gas,
sewer or steam pipes or equipment, including sprinklers, (iii) wind, rain, snow,
ice, flooding, freezing, fire, explosion, earthquake, excessive heat or cold, or
other casualty, (iv) the Building, Premises, or the operating and mechanical
systems or equipment of the Building, being defective, or failing, and (v)
vandalism, malicious mischief, theft or other acts or omissions of any other
parties including without limitation, other tenants, contractors and invitees at
the Building. Tenant agrees that Tenant's property loss risks shall be borne by
its insurance, and Tenant agrees to look solely to and seek recovery only from
its insurance carriers in the event of such losses. For purposes hereof, any
deductible amount shall be treated as though it were recoverable under such
policies.
14.    INDEMNIFICATION
A.    Tenant shall indemnify and hold harmless Landlord and its agents,
successors and assigns, including its Building Manager, from and against all
injury, loss, costs, expenses, claims or damage (including attorney's fees and
disbursements) to any person or property arising from, related to, or in
connection with any use or occupancy of the Premises by or any act or omission
(including, without limitation, construction and repair of the Premises arising
out of Tenant's Work or subsequent work) of Tenant, its agents, contractors,
employees, customers, and invitees, which indemnity extends to any and all
claims arising from any breach

19



--------------------------------------------------------------------------------






or default in the performance of any obligation on Tenant's part to be performed
under the terms of this Lease. This indemnification shall survive the expiration
or termination of the Lease Term.
B.    Landlord shall indemnify and hold harmless Tenant and its agents,
successors and assigns from and against all injury, loss, costs, expenses,
claims or damage (including attorney's fees and disbursements) to any person or
property arising from, related to, or in connection with any any act or omission
(including, without limitation, construction and repair of the Premises arising
out of Landlord's Work or subsequent work) of Landlord, its agents, contractors,
employees, customers, and invitees (but excluding any co-tenants or other
occupants of the Building and their agents, contractors, employees, customers,
and invitees), which indemnity extends to any and all claims arising from any
breach or default in the performance of any obligation on Landlord’s part to be
performed under the terms of this Lease. This indemnification shall survive the
expiration or termination of the Lease Term.
C.    Landlord shall not be liable to Tenant for any damage by or from any act
or negligence of any co-tenant or other occupant of the Building, or by any
owner or occupants of adjoining or contiguous property. Landlord shall not be
liable for any injury or damage to persons or property resulting in whole or in
part from the criminal activities or willful misconduct of others. To the extent
not covered by all risk property insurance, Tenant agrees to pay for all damage
to the Building, as well as all damage to persons or property of other tenants
or occupants thereof, caused by the negligence, fraud or willful misconduct of
Tenant or any of its agents, contractors, employees, customers and invitees.
Nothing contained herein shall be construed to relieve Landlord from liability
for any personal injury resulting from its gross negligence, fraud or willful
misconduct.
15.    CASUALTY DAMAGE
Tenant shall promptly notify Landlord or the Building Manager of any fire or
other casualty to the Premises or to the extent it knows of damage, to the
Building. In the event the Premises or any substantial part of the Building is
wholly or partially damaged or destroyed by fire or other casualty which is
covered by Landlord's insurance, the Landlord will proceed to restore the same
to substantially the same condition existing immediately prior to such damage or
destruction unless such damage or destruction is incapable of repair or
restoration within one hundred eighty (180) days, in which event Landlord may,
at Landlord's option and by written notice given to Tenant within sixty (60)
days of such damage or destruction, declare this Lease terminated as of the
happening of such damage or destruction. If in Landlord's sole opinion the net
insurance proceeds recovered by reason of the damage or destruction will not be
adequate to complete the restoration of the Building, Landlord shall have the
right to terminate this Lease and all unaccrued obligations of the parties
hereto by sending a notice of such termination to Tenant. To the extent after
fire or other casualty that Tenant shall be deprived of the use and occupancy of
the Premises or any portion thereof as a result of any such damage, destruction
or the repair thereof, providing Tenant did not cause the fire or other
casualty, Tenant shall be relieved of the same ratable portion of the Monthly
Rent hereunder as the amount of damaged or useless space in the Premises bears
to the rentable square footage of the Premises until such time as the Premises
may be restored. Landlord shall reasonably determine the amount of damaged or
useless space and the square footage of the Premises referenced in the prior
sentence.
16.    CONDEMNATION
If (a) the whole or any substantial part of the Premises or (b) any portion of
the Building or Property which would leave the remainder of the Building
unsuitable for use as an office building comparable to its use on the
Commencement Date, shall be taken or condemned for any public or quasi-public
use under governmental law, ordinance or regulation, or by right of eminent
domain, or by private purchase in lieu

20



--------------------------------------------------------------------------------






thereof, then Landlord may, at its option, terminate this Lease effective as of
the date the physical taking of said Premises or said portion of the Building or
Property shall occur. In the event this Lease is not terminated, the Rentable
Area of the Building, the Rentable Area of the Premises and Tenant's Pro Rata
Share shall be appropriately adjusted. In addition, Rent for any portion of the
Premises so taken or condemned shall be abated during the unexpired term of this
Lease effective when the physical taking of said portion of the Premises shall
occur. All compensation awarded for any such taking or condemnation, or sale
proceeds in lieu thereof, shall be the property of Landlord, and Tenant shall
have no claim thereto, the same being hereby expressly waived by Tenant except
for any portions of such award or proceeds which are specifically allocated by
the condemning or purchasing party for the taking of or damage to trade fixtures
of Tenant, which Tenant specifically reserves to itself.
17.    INSPECTION OF PREMISES
Landlord and its agents or representatives shall have the right to enter the
Premises to inspect the same, or to show the Premises to prospective purchasers,
mortgagees, tenants (during the last twelve months of the Lease Term or earlier
in connection with a potential relocation) or insurers, or to clean or make
repairs, alterations or additions thereto, including any work that Landlord
deems necessary for the safety, protection or preservation of the Building or
any occupants thereof, or to facilitate repairs, alterations or additions to the
Building or any other tenants' premises. Except for any entry by Landlord in an
emergency situation or to provide normal cleaning and janitorial service,
Landlord shall provide Tenant with reasonable prior notice of any entry into the
Premises, which notice may be given verbally. If reasonably necessary for the
protection and safety of Tenant and its employees, Landlord shall have the right
to temporarily close the Premises to perform repairs, alterations or additions
in the Premises, provided that Landlord shall use reasonable efforts to perform
all such work on weekends and after Normal Business Hours. Entry by Landlord
hereunder shall not constitute a constructive eviction or entitle Tenant to any
abatement or reduction of Rent by reason thereof.
18.    SURRENDER OF PREMISES
Upon the expiration of the Term, or sooner termination of the Lease, Tenant
shall quit and surrender to Landlord the Premises, broom clean, in good order
and condition, normal wear and tear and damage by fire and other casualty
excepted. All leasehold improvements and other fixtures, such as light fixtures
and HVAC equipment, wall coverings, carpeting and drapes, in or serving the
Premises, whether installed by Tenant or Landlord, shall be Landlord's property
and shall remain, all without compensation, allowance or credit to Tenant. Any
property not removed shall be deemed to have been abandoned by Tenant and may be
retained or disposed of by Landlord at Tenant's expense free of any and all
claims of Tenant, as Landlord shall desire. All property not removed from the
Premises by Tenant may be handled or stored by Landlord at Tenant's expense and
Landlord shall not be liable for the value, preservation or safekeeping thereof.
At Landlord's option all or part of such property may be conclusively deemed to
have been conveyed by Tenant to Landlord as if by bill of sale without payment
by Landlord. The Tenant hereby waives to the maximum extent allowable the
benefit of all laws now or hereafter in force in this state or elsewhere
exempting property from liability for rent or for debt. Landlord may,
nonetheless, at any time prior to, or within six (6) months after, the
expiration or earlier termination of this Lease or Tenant's right to possession,
request Tenant to remove any leasehold improvements performed by or for the
benefit of Tenant and all electronic, phone and data cabling as are designated
by Landlord (the “Required Removables”) at Tenant's sole cost. In the event that
Landlord so elects, Tenant shall remove such Required Removables within ten (10)
days after notice from Landlord, provided that in no event shall Tenant be
required to remove such Required Removables prior to the expiration or earlier
termination of this Lease or Tenant's right to possession. In addition to

21



--------------------------------------------------------------------------------






Tenant’s obligation to remove the Required Removables, Tenant shall repair any
damage caused by such removal and perform such other work as is reasonably
necessary to restore the Premises. If Tenant fails to remove any specified
Required Removables or to perform any required repairs and restoration within
the time period specified above, Landlord, at Tenant's sole cost and expense,
may remove, store, sell and/or dispose of the Required Removables and perform
such required repairs and restoration work. Tenant, within five (5) days after
demand from Landlord, shall reimburse Landlord for any and all reasonable costs
incurred by Landlord in connection with the Required Removables.
19.    HOLDING OVER
In the event Tenant shall continue in occupancy of the Premises without
Landlord’s prior written consent after the expiration or termination of this
Lease, Tenant shall be regarded as an unwelcome holdover and shall vacate
immediately at any time upon Landlord’s demand and, in addition to any other
rights Landlord may have, shall pay to Landlord commencing upon the third (3rd)
month of Holdover one hundred twenty-five percent (125%) of the highest per diem
amount of minimum and additional rents previously payable under this Lease for
each day Tenant retains possession of the Premises.
20.    SUBLETTING AND ASSIGNMENT
Tenant shall not, without the prior written consent of Landlord, list the
Premises or any part thereof as available for assignment or sublease with any
broker or agent or otherwise advertise, post, communicate or solicit prospective
assignees or subtenants through any direct or indirect means, nor assign this
Lease or any interest thereunder, or sublet Premises or any part thereof, or
permit the use of Premises by any party other than Tenant, other than a
sublease, assignment or other transfer to a subsidiary or affiliated company
upon consent of Landlord, which consent shall not be unreasonably withheld or to
a successor upon a merger or consolidation. Tenant shall not solicit Landlord's
existing tenants and Landlord shall not approve a sublease or assignment between
Tenant and one of Landlord's existing tenants. In the event that during the term
of this Lease, Tenant desires to sublease and introduces Landlord to a proposed
replacement tenant for Tenant, which replacement tenant has a good reputation,
is of financial strength at least equal to that of Tenant (as determined by
Landlord in its reasonable discretion) and has a use for Premises and a number
of employees reasonably consistent with that of Tenant's operation, the Landlord
may consider such replacement tenant and notify Tenant with reasonable
promptness as to Landlord's choice, at Landlord's sole discretion, of the
following:
A.    That Landlord consents to a subleasing of the Premises or assignment of
the lease to such replacement tenant provided that Tenant shall remain fully
liable for all of its obligations and liabilities under this Lease and provided
further that Landlord shall be entitled to any profit obtained by Tenant from
such subletting or assignment; or;
B.    That upon such replacement tenant's entering into a mutually satisfactory
new Lease for the Premises with Landlord, then Tenant shall be released from all
further obligations and liabilities under this Lease (excepting only any unpaid
rentals or any unperformed covenants then past due under this Lease or any
guarantee by Tenant of replacement tenant's obligations); or
C.    That Landlord declines to consent to such sublease or assignment due to
insufficient or unsatisfactory documentation furnished to Landlord to establish
Tenant's reputation, financial strength and proposed use of and operations upon
Premises; or

22



--------------------------------------------------------------------------------






D.    That Landlord elects to cancel the Lease and recapture the Premises (in
the case of an assignment) or that Landlord elects to cancel the Lease as to the
portion thereof that Tenant had wished to sublease. In either such event Tenant
shall surrender possession of the Premises, or the portion thereof which is the
subject of Tenant's request on the date set forth in a notice from Landlord in
accordance with the provisions of this lease relating to the surrender of the
Premises. If this Lease shall be canceled as to a portion of the Premises only,
the Rent payable by Tenant hereunder shall be abated proportionately according
to the ratio that the area of the portion of the Premises surrendered (as
computed by Landlord) bears to the area of the Premises immediately prior to
such surrender. If Landlord shall cancel this Lease, Landlord may relet the
Premises, or the applicable portion of the Premises, to any other party
(including, without limitation, the proposed assignee or subtenant of Tenant),
without any liability to Tenant.
In no case may Tenant assign any options to subtenant(s) or assignee(s)
hereunder, all such options being deemed personal to Tenant only. Consent by
Landlord hereunder shall in no way operate as a waiver by Landlord of, or to
release or discharge Tenant from, any liability under this Lease or be construed
to relieve Tenant from obtaining Landlord's consent to any subsequent
assignment, subletting, transfer, use or occupancy.
21.    SUBORDINATION, ATTORNMENT AND MORTGAGEE PROTECTION
This Lease is subject and subordinate to all Mortgages now or hereafter placed
upon the Building, and all other encumbrances and matters of public record
applicable to the Building, including without limitation, any reciprocal
easement or operating agreements, covenants, conditions and restrictions and
Tenant shall not act or permit the Premises to be operated in violation thereof.
If any foreclosure or power of sale proceedings are initiated by any Lender or a
deed in lieu is granted (or if any ground lease is terminated), Tenant agrees,
upon written request of any such Lender or any purchaser at such foreclosure
sale, to attorn and pay Rent to such party and to execute and deliver any
instruments necessary or appropriate to evidence or effectuate such attornment.
In the event of attornment, no Lender shall be: (i) liable for any act or
omission of Landlord, or subject to any offsets or defenses which Tenant might
have against Landlord (prior to such Lender becoming Landlord under such
attornment), (ii) liable for any security deposit or bound by any prepaid Rent
not actually received by such Lender, or (iii) bound by any future modification
of this Lease not consented to by such Lender. Any Lender may elect to make this
Lease prior to the lien of its Mortgage, and if the Lender under any prior
Mortgage shall require, this Lease shall be prior to any subordinate Mortgage;
such elections shall be effective upon written notice to Tenant. Tenant agrees
to give any Lender by certified mail, return receipt requested, a copy of any
notice of default served by Tenant upon Landlord, provided that prior to such
notice Tenant has been notified in writing (by way of service on Tenant of a
copy of an assignment of leases, or otherwise) of the name and address of such
Lender. Tenant further agrees that if Landlord shall have failed to cure such
default within the time permitted Landlord for cure under this Lease, any such
Lender whose address has been so provided to Tenant shall have an additional
period of thirty (30) days in which to cure (or such additional time as may be
required due to causes beyond such Lender's control, including time to obtain
possession of the Building by power of sale or judicial action or deed in lieu
of foreclosure). The provisions of this Section shall be self-operative;
however, Tenant shall execute such documentation as Landlord or any Lender may
request from time to time in order to confirm the matters set forth in this
Section in recordable form. To the extent not expressly prohibited by Law,
Tenant waives the provisions of any Law now or hereafter adopted which may give
or purport to give Tenant any right or election to terminate or otherwise
adversely affect this Lease or Tenant's obligations hereunder if such
foreclosure or power of sale proceedings are initiated, prosecuted or completed.

23



--------------------------------------------------------------------------------






Landlord will provide Tenant with documentation of the existing Lender’s
agreement to Tenant’s right of quiet enjoyment and of the subordination of this
Lease, which agreement is to be signed prior to execution of this Lease
22.    ESTOPPEL CERTIFICATE
Tenant shall from time to time, upon written request by Landlord or Lender,
deliver to Landlord or Lender, within ten (10) days after receipt of such
request, a statement in writing certifying: (i) that this Lease is unmodified
and in full force and effect (or if there have been modifications, identifying
such modifications and certifying that the Lease, as modified, is in full force
and effect); (ii) the dates to which the Rent has been paid; (iii) that Landlord
is not in default under any provision of this Lease (or if Landlord is in
default, specifying each such default); and, (iv) the address to which notices
to Tenant shall be sent; it being understood that any such statement so
delivered may be relied upon in connection with any lease, mortgage or transfer.
Tenant's failure to deliver such statement within such time shall be conclusive
upon Tenant that: (i) this Lease is in full force and effect and not modified
except as Landlord may represent; (ii) not more than one month's Rent has been
paid in advance; (iii) there are no defaults by Landlord; and, (iv) notices to
Tenant shall be sent to Tenant's Address as set forth in Section 1 of this
Lease. Notwithstanding the presumptions of this Section, Tenant shall not be
relieved of its obligation to deliver said statement.
23.    DEFAULTS
If Tenant: (i) fails to pay within 10 days of when due any installment or other
payment of Rent, or to keep in effect any insurance required to be maintained;
or (ii) vacates or abandons the Premises, or (iii) becomes insolvent, makes an
assignment for the benefit of creditors, files a voluntary bankruptcy or an
involuntary petition in bankruptcy is filed against Tenant which petition is not
dismissed within sixty (60) days of its filing, or (iv) fails to perform or
observe any of the other covenants, conditions or agreements contained herein on
Tenant's part to be kept or performed and such failure shall continue for thirty
(30) days after notice thereof given by or on behalf of Landlord (but excluding
circumstances in which Tenant has begun to cure the failure but the failure or
default is of a type that it’s cure cannot be completed within thirty (30) days
due to circumstances beyond Tenant’s control and Tenant completes such cure in a
reasonable time), (v) if the interest of Tenant shall be offered for sale or
sold under execution or other legal process, or (vi) if Tenant makes any
transfer, assignment, conveyance, sale, pledge, disposition of all or a
substantial portion of Tenant's property other than a sublease, assignment or
other transfer to a subsidiary or affiliated company consented to by Landlord or
to any successor upon merger or consolidation, then any such event or conduct
shall constitute a "default" hereunder.
If Tenant shall file a voluntary petition pursuant to the United States
Bankruptcy Reform Act of 1978, as the same may be from time to time be amended
(the "Bankruptcy Code"), or take the benefit of any insolvency act or be
dissolved, or if an involuntary petition be filed against Tenant pursuant to the
Bankruptcy Code and said petition is not dismissed within thirty (30) days after
such filing, or if a receiver shall be appointed for its business or its assets
and the appointment of such receiver is not vacated within thirty (30) days
after such appointment, or if it shall make an assignment for the benefit of its
creditors, then Landlord shall have all of the rights provided for in the event
of nonpayment of the Rent.
If any alleged default on the part of the Landlord hereunder occurs, Tenant
shall give written notice to Landlord in the manner herein set forth and shall
afford Landlord a reasonable opportunity to cure any such default.  In addition,
Tenant shall send notice of such default by certified or registered mail,
postage prepaid, to the holder of any Mortgage whose address Tenant has been
notified of in writing, and shall afford

24



--------------------------------------------------------------------------------






such Mortgage holder a reasonable opportunity to cure any alleged default on
Landlord's behalf.  If neither Landlord nor the holder of such Mortgage cures
the alleged default within one hundred twenty (120) days of written notice to
the Landlord and provided the Landlord (or holder of such Mortgage) does not
petition a court of competent jurisdiction during the one hundred twenty (120)
day period to determine there is no default as claimed by the Tenant, the Tenant
shall have the right to cure said default and upon submission of appropriate
documentation to Landlord showing the reasonable costs expended by the Tenant to
so cure the Landlord default, the Tenant shall have the right to set off Base
Rent by the amount it expended upon such cure.  In the event the Landlord
petitions the court and the court determines either that no default has
occurred, Tenant shall be required to remit to the Landlord the amount of Base
Rent set off, with interest on the amount so payable based upon an interest rate
of ten percent (10%) per annum calculated from the date or dates such Base Rent
was due and payable otherwise hereunder.  In no event will Landlord be
responsible for any incidental and consequential damages incurred by Tenant,
including but not limited to, lost profits or interruption of business as a
result of any alleged default by Landlord hereunder.
24.    REMEDIES
The remedies provided Landlord under this Lease are cumulative.
A.    Upon the occurrence of any default, Landlord may serve notice on Tenant
that the Term and the estate hereby vested in Tenant and any and all other
rights of Tenant hereunder shall cease on the date specified in such notice and
on the specified date this Lease shall cease and expire as fully and with the
effect as if the Term had expired for passage of time.
B.    Upon the occurrence of any default , in addition to any other Remedies
provided for in this Lease or under the law of the State of Michigan Landlord
may accelerate the Rent due under this Lease, in which event, Tenant shall
immediately pay to Landlord the sum of: (a) all Rent accrued hereunder through
the date of default, and, upon Landlord's determination thereof, (b) all Rent
accrued hereunder from the date of default through the date of an award or
judgment by any court, (c) an amount equal to the total Rent that Tenant would
have been required to pay for the remainder of the Lease Term discounted to
present value at five percent per annum. Landlord shall be under no obligation
to relet the premises or any part thereof.
C.    Without terminating this Lease in case of a default or if this Lease shall
be terminated for default as provided herein, Landlord may re-enter the
Premises, remove Tenant, or cause Tenant to be removed from the Premises in such
manner as Landlord may deem advisable, with or without legal process, and using
such reasonable force as may be necessary. In the event of re-entry without
terminating this Lease, Tenant shall continue to be liable for all Rents and
other charges accruing or coming due under this Lease.
D.    If Landlord, without terminating this Lease, shall reenter the Premises or
if this Lease shall be terminated as provided in Section A above:
(1)
All Rent due from Tenant to Landlord shall thereupon become due and shall be
paid up to the time of re-entry, dispossession or expiration, together with
reasonable costs and expenses (including, without limitation, attorney's fees)
of Landlord;

(2)
Landlord, without any obligation to do so, may relet the Premises or any part
thereof for a term or terms which may at Landlord's option be less than or
exceed the period which would otherwise have constituted the balance of the Term
and may grant such concessions in reletting as Landlord, in the exercise of its
reasonable business judgment, deems desirable. In connection with such
reletting, Tenant shall be liable


25



--------------------------------------------------------------------------------






for all costs of the reletting including, without limitation, rent concessions,
leasing commissions, legal fees and alteration and remodeling costs; and
(3)
If Landlord shall have terminated this Lease, Tenant shall also be liable to
Landlord for all damages provided for in law and under this Lease resulting from
Tenant's breach including, without limitation, the difference between the
aggregate rentals reserved under the terms of this Lease for the balance of the
Term together with all other sums payable hereunder as Rent for the balance of
the Term, less the fair rental value of the Premises for that period determined
as of the date of such termination. For purposes of this Section, Tenant shall
be deemed to include any guarantor or surety of the Lease.

E.    Tenant hereby waives all right to trial by jury in any claim, action
proceeding or counterclaim by either Landlord or Tenant against each other or
any matter arising out of or in any way connected with this Lease, the
relationship of Landlord and Tenant, and/or Tenant's use or occupancy or the
Premises.
F.    In addition to the above, Landlord shall have any and all other rights
provided a Landlord under law or equity for breach of a lease or tenancy by a
Tenant.
25.    QUIET ENJOYMENT
Landlord covenants and agrees with Tenant that so long as Tenant pays the Rent
and observes and performs all the terms, covenants, and conditions of this Lease
on Tenant's part to be observed and performed, Tenant may peaceably and quietly
enjoy the Premises subject, nevertheless, to the terms and conditions of this
Lease, and Tenant's possession will not be disturbed by anyone claiming by,
through, or under Landlord.
26.    ACCORD AND SATISFACTION
No payment by Tenant or receipt by Landlord of an amount less than full payment
of Rent then due and payable shall be deemed to be other than on account of the
Rent then due and payable, nor shall any endorsement or statement on any check
or any letter accompanying any check or payment as Rent be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord's right to recover the balance of such Rent or pursue any other remedy
provided for in this Lease or available at law or in equity.
27.    BROKERAGE COMMISSION
Landlord and Tenant represent and warrant to each other that neither has dealt
with any broker, finder or agent except for the Broker(s) identified in Section
1. Tenant represents and warrants to Landlord that (except with respect to the
Broker identified in Section 1 and with whom Landlord has entered into a
separate brokerage agreement) no broker, agent, commission salesperson, or other
person has represented Tenant in the negotiations for and procurement of this
Lease and of the Premises and that no commissions, fees, or compensation of any
kind are due and payable in connection herewith to any broker, agent commission
salesperson, or other person. Tenant agrees to indemnify Landlord and hold
Landlord harmless from any and all claims, suits, or judgments (including,
without limitation, reasonable attorneys' fees and court costs incurred in
connection with any such claims, suits, or judgments, or in connection with the
enforcement of this indemnity) for any fees, commissions, or compensation of any
kind which arise out of or are in any way connected with any claimed agency
relationship not referenced in Section 1.
28.    FORCE MAJEURE

26



--------------------------------------------------------------------------------






Landlord shall be excused for the period of any delay in the performance of any
obligation hereunder when prevented from so doing by a cause or causes beyond
its control, including all labor disputes, civil commotion, war, war-like
operations, invasion, rebellion, hostilities, military or usurped power,
sabotage, governmental regulations or controls, fire or other casualty,
inability to obtain any material, services or financing, or through acts of God.
Tenant shall similarly be excused for delay in the performance of any obligation
hereunder; provided:
(1)
nothing contained in this Section or elsewhere in this Lease shall be deemed to
excuse or permit any delay in the payment of the Rent, or any delay in the cure
of any default which may be cured by the payment of money;

(2)
no reliance by Tenant upon this Section shall limit or restrict in any way
Landlord's right of self-help as provided in this Lease; and

(3)
Tenant shall not be entitled to rely upon this Section unless it shall first
have given Landlord notice of the existence of any force majeure preventing the
performance of an obligation of Tenant within five days after the commencement
of the force majeure.

29.    ENVIRONMENTAL PROVISIONS
A.    Definition of Hazardous Materials. The term "Hazardous Materials" for
purposes hereof shall mean any chemical, substance, materials or waste or
component thereof which is now or hereafter listed, defined or regulated as a
hazardous or toxic chemical, substance, materials or waste or component thereof
by any federal, state or local governing or regulatory body having jurisdiction,
or which would trigger any employee or community "right-to-know" requirements
adopted by any such body, or for which any such body has adopted any
requirements for the preparation or distribution of a materials safety data
sheet ("MSDS").
B.    No Hazardous Materials. Tenant shall not transport, use, store, maintain,
generate, manufacture, handle, dispose, release or discharge any Hazardous
Materials. However, the foregoing provisions shall not prohibit the
transportation to and from, and use, storage, maintenance and handling within
the Premises of Hazardous Materials customarily used in the business or activity
expressly permitted to be undertaken in the Premises under Section 10, provided:
(a) such Hazardous Materials shall be used and maintained only in such
quantities as are reasonably necessary for such permitted use of the Premises
and the ordinary course of Tenant's business therein, strictly in accordance
with applicable Law, highest prevailing standards, and the manufacturers'
instructions therefor, (b) such Hazardous Materials shall not be disposed of,
released or discharged in the Building, and shall be transported to and from the
Premises in compliance with all applicable Laws, and as Landlord shall
reasonably require, (c) if any applicable Law or Landlord's trash removal
contractor requires that any such Hazardous Materials be disposed of separately
from ordinary trash, Tenant shall make arrangements at Tenant's expense for such
disposal directly with a qualified and licensed disposal company at a lawful
disposal site (subject to scheduling and approval by Landlord), and (d) any
remaining such Hazardous Materials shall be completely, properly and lawfully
removed from the Building upon expiration or earlier termination of this Lease.
C.    Notices To Landlord. Tenant shall promptly notify Landlord of: (i) any
enforcement, cleanup or other regulatory action taken or threatened by any
governmental or regulatory authority with respect to the presence of any
Hazardous Materials on the Premises or the migration thereof from or to other
property, (ii) any demands or claims made or threatened by any party relating to
any loss or injury resulting from any Hazardous Materials on the Premises, (iii)
any release, discharge or non-routine, improper or

27



--------------------------------------------------------------------------------






unlawful disposal or transportation of any Hazardous Materials on or from the
Premises or in violation of this Section, and (iv) any matters where Tenant is
required by Law to give a notice to any governmental or regulatory authority
respecting any Hazardous Materials on the Premises. Landlord shall have the
right (but not the obligation) to join and participate, as a party, in any legal
proceedings or actions affecting the Premises initiated in connection with any
environmental, health or safety law. At such times as Landlord may reasonably
request, Tenant shall provide Landlord with a written list, certified to be true
and complete, identifying any Hazardous Materials then used, stored, or
maintained upon the Premises, the use and approximate quantity of each such
materials, a copy of any MSDS issued by the manufacturer therefor, and such
other information as Landlord may reasonably require or as may be required by
Law.
D.    Indemnification of Landlord. If any Hazardous Materials are released,
discharged or disposed of by Tenant or any other occupant of the Premises, or
their employees, agents, invitees or contractors, on or about the Building in
violation of the foregoing provisions, Tenant shall immediately, properly and in
compliance with applicable Laws clean up, remediate and remove the Hazardous
Materials from the Building and any other affected property and clean or replace
any affected personal property (whether or not owned by Landlord), at Tenant's
expense (without limiting Landlord's other remedies therefor). Tenant shall
further be required to indemnify and hold Landlord, Landlord's directors,
officers, employees and agents harmless from and against any and all claims,
demands, liabilities, losses, damages, penalties and judgments directly or
indirectly arising out of or attributable to a violation of the provisions of
this Section by Tenant, Tenant's occupants, employees, contractors or agents.
Any clean up, remediation and removal work shall be subject to Landlord's prior
written approval (except in emergencies), and shall include, without limitation,
any testing, investigation, and the preparation and implementation of any
remedial action plan required by any governmental body having jurisdiction or
reasonably required by Landlord. If Landlord or any Lender or governmental body
arranges for any tests or studies showing that this Section has been violated,
Tenant shall pay for the costs of such tests. The provisions of this Section
shall survive the expiration or earlier termination of this Lease.
E.    Mold. Because mold spores are present essentially everywhere and mold can
grow in almost any moist location, Tenant acknowledges the necessity of adopting
and enforcing good housekeeping practices, ventilation and vigilant moisture
control within the Premises (particularly in kitchen areas, janitorial closets,
bathrooms, in and around water fountains and other exterior plumbing facilities
and fixtures, break rooms, and in and around outside walls, and in and around
HVAC systems and associated drains located within the Premises, if any) for the
prevention of mold (such measures, "Mold Prevention Practices"). Tenant will, at
its sole cost and expense, keep and maintain the Premises in good order and
condition in accordance with the Mold Prevention Practices and acknowledges that
the control of moisture, and prevention of mold within the Premises, is integral
to its obligations under the Lease. Tenant, at its sole cost and expense, shall:
(1)
Regularly monitor the Premises for the presence of mold and any conditions that
reasonably can be expected to give rise to or be attributed to mold or fungus
including, but not limited to, observed or suspected instances of water damage,
condensation, seepage, leaks or any other water collection or penetration (from
any source, internal or external), mold growth, mildew, repeated complaints of
respiratory ailments or eye irritation by Tenant’s employees or any other
occupants of the Premises, or any notice from a governmental agency of
complaints regarding the indoor air quality at the Premises (the "Mold
Conditions"); and

(2)
Immediately notify Landlord in writing if it observes, suspects, has reason to
believe or should know of mold or Mold Conditions in, at, or about the Premises
or a surrounding area.


28



--------------------------------------------------------------------------------






F.    Mold Inspection. In the event of suspected mold or Mold Conditions in, at,
or about the Premises and surrounding areas, Landlord may cause an inspection of
the Premises to be conducted, during such time as Landlord may designate, to
determine if mold or Mold Conditions are present in, at, or about the Premises.
G.    Release. Tenant hereby releases and relieves Landlord from any and all
liability for bodily injury and damage to property, waives any and all claims
against Landlord and assumes all risk of personal injury and property damage
related to or allegedly caused by or associated with any mold or Mold Conditions
in or on the Premises caused by Tenant, its employees, agents, or contractors,
existing on the Commencement Date or arising thereafter.
30.    ADDITIONAL RIGHTS RESERVED BY LANDLORD
In addition to any other rights provided for herein, Landlord reserves the
following rights, exercisable without liability to Tenant for damage or injury
to property, person or business and without effecting an eviction, constructive
or actual, or disturbance of Tenant's use or possession or giving rise to any
claim:
A.    Exculpation. Notwithstanding anything else whatsoever in this Lease, at
law, or in equity to the contrary, Tenant agrees that it shall look to and shall
have recourse solely to the state and property of the landlord in the land and
buildings comprising the deed parcel of real estate of which the Premises are a
part, for the collection of any judgment (or any other judicial process)
requiring the payment of money by Landlord in the event of any default or breach
by Landlord with respect to any of the terms, covenants and conditions of this
Lease to be observed and/or performed by Landlord, or in the event of any other
judgment or judicial process obtained by Tenant in any way arising directly or
indirectly out of or under this Lease or the performance hereof or out of the
relationship of Landlord or Tenant established hereunder, and no other real or
personal property of the Landlord, tangible or intangible, shall be subject to
levy, execution or other enforcement procedures for the satisfaction of Tenant’s
remedies. In the event of the sale of any of Landlord’s right, title and
interest in the building, Landlord shall be released from all liabilities and
obligations under this Lease after the sale.
31.    RELOCATION.
Intentionally Deleted.
32.    MISCELLANEOUS PROVISIONS
A.    Rules and Regulations. Tenant shall comply with all of the rules and
regulations promulgated by Landlord from time to time for the Building. A copy
of the current rule and regulations is attached hereto as EXHIBIT D.
B.    Execution of Lease. If more than one person or entity executes this Lease
as Tenant, each such person or entity shall be jointly and severally liable for
observing and performing each of the terms, covenants, conditions and provisions
to be observed or performed by Tenant.
C.    Transfers. The term "Landlord" appearing herein shall mean only the owner
of the Building from time to time and, upon a sale or transfer of its interest
in the Building, the then Landlord and transferring party shall have no further
obligations or liabilities for matters accruing after the date of transfer of
that interest and Tenant, upon such sale or transfer, shall look solely to the
successor owner and transferee of the Building for performance of Landlord's
obligations hereunder.
D.    Relationship of the Parties. Nothing contained in this Lease shall be
construed by the parties hereto, or by any third party, as constituting the
parties as principal and agent, partners or joint venturers, nor shall anything
herein render either party (other than a guarantor) liable for the debts and
obligations of any other party, it being understood and agreed that the only
relationship between Landlord and Tenant is that of Landlord and Tenant.
E.    Entire Agreement: Merger. This Lease embodies the entire agreement and
understanding between the parties respecting the Lease and the Premises and
supersedes all prior negotiations, agreements and understandings between the
parties, all of which are merged herein. No provision of this Lease may be
modified, waived or discharged except by an instrument in writing signed by the
party against which enforcement of such modification, waiver or discharge is
sought.

29



--------------------------------------------------------------------------------






F.    No Representation by Landlord. This Lease Agreement, including the
Exhibits constitutes the entire agreement between the parties hereto with
respect to the subject matter of this Lease and supersedes all prior agreements
and understandings between the parties related to the Premises, including all
lease proposals, letters of intent and similar documents. TENANT EXPRESSLY
ACKNOWLEDGES AND AGREES THAT LANDLORD HAS NOT MADE AND IS NOT MAKING, AND
TENANT, IN EXECUTING AND DELIVERING THIS LEASE, IS NOT RELYING UPON, ANY
WARRANTIES, REPRESENTATIONS, PROMISES OR STATEMENTS, EXCEPT TO THE EXTENT THAT
THE SAME ARE EXPRESSLY SET FORTH IN THIS LEASE. ALL UNDERSTANDINGS AND
AGREEMENTS HERETOFORE MADE BETWEEN THE PARTIES ARE MERGED IN THIS LEASE WHICH
ALONE FULLY AND COMPLETELY EXPRESSES THE AGREEMENT OF THE PARTIES, NEITHER PARTY
RELYING UPON ANY STATEMENT OR REPRESENTATION NOT EMBODIED IN THIS LEASE. THIS
LEASE MAY BE MODIFIED ONLY BY A WRITTEN AGREEMENT SIGNED BY LANDLORD AND TENANT.
LANDLORD AND TENANT EXPRESSLY AGREE THAT THERE ARE AND SHALL BE NO IMPLIED
WARRANTIES OF MERCHANTABILITY, HABITABILITY, SUITABILITY, FITNESS FOR A
PARTICULAR PURPOSE OR OF ANY OTHER KIND ARISING OUT OF THIS LEASE, ALL OF WHICH
ARE HEREBY WAIVED BY TENANT AND THAT THERE ARE NO WARRANTIES WHICH EXTEND BEYOND
THOSE EXPRESSLY SET FORTH IN THIS LEASE.
G.    Limitation of Liability. Notwithstanding any provision in this Lease to
the contrary, under no circumstances shall Landlord's liability or that of its
directors, officers, employees and agents for failure to perform any obligations
arising out of or in connection with the Lease or for any breach of the terms or
conditions of this Lease (whether written or implied) exceed Landlord's equity
interest in the Building. Any judgments rendered against Landlord shall be
satisfied solely out of proceeds of sale of Landlord's interest in the Building.
No personal judgment shall lie against Landlord upon extinguishment of its
rights in the Building and any judgments so rendered shall not give rise to any
right of execution or levy against Landlord's assets. The provisions hereof
shall inure to Landlord's successors and assigns including any Lender. The
foregoing provisions are not intended to relieve Landlord from the performance
of any of Landlord's obligations under this Lease, but only to limit the
personal liability of Landlord in case of recovery of a judgment against
Landlord; nor shall the foregoing be deemed to limit Tenant's rights to obtain
injunctive relief or specific performance or other remedy which may be accorded
Tenant by law or under this Lease. If Tenant claims or asserts that Landlord has
violated or failed to perform a covenant under the Lease, in no event shall
Tenant be entitled to any consequential damages (but shall, subject to the terms
of the Lease, be entitled to direct damages as a result) nor shall Tenant be
entitled to a set off against amounts due from Tenant to Landlord under this
Lease for any such failure.
H.    Memorandum of Lease. Neither party, without the written consent of the
other, will execute or record any this Lease or any summary or memorandum of
this Lease in any public recorders office.
I.    No Waivers: Amendments. Failure of Landlord to insist upon strict
compliance by Tenant of any condition or provision of this Lease shall not be
deemed a waiver by Landlord of that condition. No waiver shall be effective
against Landlord unless in writing and signed by Landlord. Similarly, this Lease
cannot be amended except by a writing signed by Landlord and Tenant.
J.    Successors and Assigns. The conditions, covenants and agreements contained
herein shall be binding upon and inure to the benefit of the parties hereto and
their respective heirs, executors, administrators, successors and assigns.
K.    Governing Law. This Lease shall be governed by the law of the State where
the Building is located.
L.    Exhibits. All exhibits attached to this Lease are a part hereof and are
incorporated herein by reference and all provisions of such exhibits shall
constitute agreements, promises and covenants of this Lease.
M.    Captions. The captions and headings used in this Lease are for convenience
only and in no way define or limit the scope, interpretation or content of this
Lease.
N.    Counterparts. This Lease may be executed in one (1) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
O.    Keys and Locks. Landlord warrants that the locks on the doors and windows
(if applicable) are operational under the Landlord’s master key system. Tenant
shall not "re-key" or change any door or window lock located on the Premises
without the Landlord's prior written consent. Any and all keys providing ingress
and egress to and from the Premises shall be keyed to enable the operation of
the Landlord's master key system. In the event the Landlord consents to
re-keying or any change of any Premises lock, Tenant shall arrange such
re-keying through Landlord to ensure that any new or re-keyed lock

30



--------------------------------------------------------------------------------






can be opened by Landlord's master key. It shall be considered a default under
this Lease, if at any time, Landlord discovers that it cannot gain access to the
Premises because of a change to any door or
window lock made by the Tenant or any of its employees without the prior written
consent, and which changed or new lock cannot be opened by the Landlord's master
key. Landlord agrees to use its master key for access to the Premises only under
the rights and obligations of this lease.








IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
duly executed this Lease with the Exhibits attached hereto, as of this
    1/9/2012    .


(Signatures appear on the following page)

31



--------------------------------------------------------------------------------










LANDLORD


OSPREY-TROY OFFICENTRE, LLC
A Michigan limited liability company


FIRST WITNESS


Signature: /s/ Betsy Rome         By: Osprey, S.A., Ltd., a Florida limited
partnership
Its: Manager
Print name: Betsy Rome     
__/s/ Michael A. Collins____________
                                                                
By: Michael A. Collins


Title: Chief Executive Officer
SECOND WITNESS                 
Date: _____1/11/12_______________
Signature: /s/ Kathleen A. Glass     


Print name: Kathleen A. Glass         










TENANT


FVA VENTURES, INC. D/B/A VISALUS SCIENCES
A California corporation


FIRST WITNESS


Signature: /s/ Anuj Mehra         


Print name: Anuj Mehra         
___/s/ John Tolmie_________________


By: __ John Tolmie______________


Title: ___SVP Finance & Admin______
SECOND WITNESS                 
Date: ____1/9/12___________________
Signature: /s/ Kimberly Lehr     


Print name: Kimberly Lehr     

32



--------------------------------------------------------------------------------










Certificate of Tenant
(If A Corporation or Partnership)




I, __John Tolmie___________, Secretary or General Partner of FVA VENTURES, INC.
d/b/a ViSalus Sciences, Tenant, hereby certify that the officers executing the
foregoing Lease on behalf of Tenant is/are duly authorized to act on behalf of
and bind the Tenant.






/s/ John Tolmie                
Secretary or General Partner


(Corporate Seal)











33



--------------------------------------------------------------------------------









Exhibit A-1





--------------------------------------------------------------------------------






EXHIBIT A     - Plan Showing Property and Premises
This Exhibit is attached to and made a part of the Lease dated
__1/9/2012_________ by and between OSPREY-TROY OFFICENTRE, LLC, a Michigan
limited liability company ("Landlord") and FVA VENTURES, INC. D/B/A VISALUS
SCIENCES, a California corporation ("Tenant") for space in the Building located
at 340 East Big Beaver, Troy, MI 48083.



























Exhibit A-1





--------------------------------------------------------------------------------






EXHIBIT B     - Landlord's Work
This Exhibit is attached to and made a part of the Lease dated
____1/9/2012_______ by and between OSPREY-TROY OFFICENTRE, LLC, a Michigan
limited liability company ("Landlord") and FVA VENTURES, INC. D/B/A VISALUS
SCIENCES, a California corporation ("Tenant") for space in the Building located
at 340 East Big Beaver, Troy, MI 48083.


A.    For purposes of determining the Commencement Date, Substantial Completion
shall mean the date by which the final inspections are passed for the leasehold
improvements constructed in accordance with the Tenant’s Space Plans according
to the City of Troy officials so that a Certificate of Occupancy can be issued
and Tenant is permitted to occupy the Premises. A Certificate of Occupancy shall
not be required for purposes of determining the Substantial Completion if it is
delayed due to the work performed or to be performed by Tenant. The existence of
punch list items, if any, shall not delay the determination that the Premises
are Substantially Complete.
B.    Landlord and Tenant acknowledge that the construction of the improvements
constituting the Premises is not complete. The Landlord shall retain an
architect to prepare final plans and construction documents ("Plans")
substantially in accordance with the Space Plan. The improvements referenced in
said final plans and specifications are referred to herein as the "Landlord’s
Work" and shall be paid for by Tenant as follows: ½ of the estimated costs upon
Lease execution or execution of the Construction Escrow Agreement described in
Section F below, whichever is later (the“ Construction Deposit”) and the
remaining portion of the balance plus any change orders or Excess Costs upon
completion.
C.    Landlord agrees to pay the cost of preparation of the Space Plan related
to the Landlord’s Work. Additionally, Landlord shall, at its sole cost and
expense, relocate the existing glass entrance doors in Suite 145 to make the
glass entrance doors accessible directly to the main lobby of the Building (the
“Door Relocation”). Tenant shall be responsible for any and all costs associated
with completing the proposed space plan and general description scope of work
estimated to be approximately $30.00 per sf of the Premises, including, but not
limited to, architectural fees for construction documents, construction costs
and general contractor fee, such fee to not exceed 7.5% of the total amount of
the contract, permit fees and similar costs and fees. Prior to authorizing the
general contractor to proceed, Landlord shall obtain and deliver to Tenant a
price proposal for the total cost of the Landlord’s Work. Such price proposal
shall contain itemized costs from three (3) separate competitive subcontractors
within three (3) business days following the Tenant's receipt of said general
contractor’s subcontractors competitive bids and cost estimates, Tenant shall,
by written notification to the Landlord, choose the subcontractors and accept or
make changes to the Plans which such changes must be approved by the Landlord in
its sole and absolute discretion. After acceptance of the cost estimate by
Tenant, any changes made by the Tenant that result in additional costs shall be
referred to as “Excess Costs”. Tenant shall pay upon approval of the price
proposal, the difference between the ½ of the priced proposal and the
Construction Deposit (based upon the estimate of $30.00 psf) if any to be held
and distributed by the Escrow Agent in accordance with Section F below. If the
priced proposal is less than the estimated costs of $30.00 psf, Landlord shall
apply the difference to the remaining balance due upon completion of the work.
If Landlord does not approve of the plans for Change Orders, Landlord shall
advise Tenant of the revisions required. Tenant acknowledges that the Landlord
Work’s will be performed by Landlord in the Premises during Normal Business
Hours If Tenant requests that any portion of the Landlord’s Work is to be
performed in the Premises on an accelerated basis necessitating payment of
either overtime rates or fees for expedited services, Tenant acknowledges that
any additional costs incurred due to non-budgeted overtime rates or expedited
services fees shall be paid by Tenant.

Exhibit B-1





--------------------------------------------------------------------------------






D.    This Work Letter shall not be deemed applicable to any additional space
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the Premises or any additions
to the Premises in the event of a renewal or extension of the original Lease
term whether by any options under the Lease or otherwise, unless expressly so
provided in the Lease or any amendment or supplement to the Lease.
E.    Landlord estimates that the Target Commencement Date will be April 1,
2012. However, this is purely an estimate and Landlord shall not be responsible
for any delays caused by acts of God, delays occasioned by governmental
agencies, strikes, labor shortages, material shortage, hurricanes or other
matters beyond the Landlord’s control. In addition, the Landlord shall not be
responsible for delays occasioned by contractors or subcontractors performing
work on behalf of the Tenant, where specifically allowed or permitted hereunder.


F.    The monies to be paid by Tenant for the Landlord’s Work in accordance with
Sections B and C above shall be held by Fidelity National Title Insurance
Company of Troy Michigan or another escrow agent reasonably agreed upon by the
Landlord and Tenant in the event Fidelity National Title Insurance Company is
not willing or able to serve in such role (the “Escrow Agent”) and distributed
by the Escrow Agent to the payment of the costs and fees for the Landlord’s Work
(other than the costs for the Door Relocation which are being paid for at the
Landlord’s sole cost and expense), pursuant to a standard form Construction
Escrow Agreement to be agreed upon and executed by the Landlord, Tenant and
Escrow Agent.  Landlord and Tenant shall each pay one half of the Escrow Agent’s
costs and fees for such Construction Escrow Agreement.
    



Exhibit B-1





--------------------------------------------------------------------------------






EXHIBIT C     - Tenant's Work
This Exhibit is attached to and made a part of the Lease dated
____1/9/2012_______ by and between OSPREY-TROY OFFICENTRE, LLC, a Michigan
limited liability company ("Landlord") and FVA VENTURES, INC. D/B/A VISALUS
SCIENCES, a California corporation ("Tenant") for space in the Building located
at 340 East Big Beaver, Troy, MI 48083.
Tenant shall be solely responsible for the installation, maintenance or repairs
to phone lines, cabling and any communication wiring or cable in the Demised
Premises regardless of whether such communication wiring or cabling is new or
existing.



Exhibit C-1



--------------------------------------------------------------------------------






EXHIBIT D     - Building Rules and Regulations
This Exhibit is attached to and made a part of the Lease dated
___1/9/2012________ by and between OSPREY-TROY OFFICENTRE, LLC, a Michigan
limited liability company ("Landlord") and FVA VENTURES, INC. D/B/A VISALUS
SCIENCES, a California corporation ("Tenant") for space in the Building located
at 340 East Big Beaver, Troy, MI 48083.
1.    The sidewalks, entrances, passages, courts, elevators, vestibules,
stairways, corridors or halls of the Building shall not be obstructed or
encumbered or used for any purpose other than ingress and egress to and from the
premises demised to any tenant or occupant.
2.    No awnings or other projection shall be attached to the outside walls or
windows of the Building without the prior consent of Landlord. No curtains,
blinds, shades, or screens shall be attached to or hung in, or used in
connection with, any window or door of the premises demised to any tenant or
occupant, without the prior consent of Landlord. Such awnings, projections,
curtains, blinds, shades, screens or other fixtures must be of a quality, type,
design and color, and attached in a manner, approved by Landlord.
3.    No sign, advertisement, object, notice or other lettering shall be
exhibited, inscribed, painted or affixed on any part of the outside or inside of
the premises demised to any tenant or occupant of the Building without the prior
consent of Landlord. Interior signs on doors and directory tables, if any, shall
be of a size, color and style approved by Landlord.
4.    The sashes, sash doors, skylights, windows, and doors that reflect or
admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed, nor shall any bottles, parcels, or
other articles be placed on any window sills.
5.    No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the halls, corridors,
vestibules or other public parts of the Building.
6.    The water and wash closets and other plumbing fixtures shall not be used
for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags, or other substances shall be thrown therein. No tenant
shall bring or keep, or permit to be brought or kept, any inflammable,
combustible, explosive or hazardous fluid, materials, chemical or substance in
or about the premises demised to such tenant.
7.    No tenant or occupant shall mark, paint, drill into, or in any way deface
any part of the Building or the premises demised to such tenant or occupant. No
boring, cutting or stringing of wires shall be permitted, except with the prior
consent of Landlord, and as Landlord may direct. No tenant or occupant shall
install any resilient tile or similar floor covering in the premises demised to
such tenant or occupant except in a manner approved by Landlord.
8.    No bicycles, vehicles or animals of any kind shall be brought into or kept
in or about the premises demised to any tenant. No cooking shall be done or
permitted in the Building by any tenant without the approval of the Landlord. No
tenant shall cause or permit any unusual or objectionable odors to emanate from
the premises demised to such tenant.
9.    No space in the Building shall be used for manufacturing, for the storage
of merchandise, or for the sale of merchandise, goods, or property of any kind
at auction (except as provided in Section 1.V., without the prior consent of
Landlord.
10.    No tenant shall make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with other tenants or occupants of the Building
or neighboring buildings or premises whether by the use of

Exhibit D-1



--------------------------------------------------------------------------------






any musical instrument, radio, television set or other audio device, unmusical
noise, whistling, singing, or in any other way. Nothing shall be thrown out of
any doors or window.
11.    No additional locks or bolts of any kind shall be placed upon any of the
doors or windows, nor shall any changes be made in locks or the mechanism
thereof. Each tenant must, upon the termination of its tenancy, restore to
Landlord all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, such tenant.
12.    All removals from the Building, or the carrying in or out of the Building
or the premises demised to any tenant, of any safes, freight, furniture or bulky
matter of any description must take place at such time and in such manner as
Landlord or its agents may determine, from time to time. Landlord reserves the
right to inspect all freight to be brought into the Building and to exclude from
the Building all freight which violates any of the Rules and Regulations or the
provisions of such tenant's lease.
13.    No tenant shall use or occupy, or permit any portion of the premises
demised to such tenant to be used or occupied, as an office for a public
stenographer or typist, or to a barber or manicure shop, or as an employment
bureau.
14.    No tenant or occupant shall purchase spring water, lighting maintenance,
cleaning towels or other like service, from any company or person not approved
by Landlord, which approval shall not be reasonably withheld. No vending
machines of any description shall be installed, maintained or operated upon the
premises demised to any tenant without the prior consent of Landlord.
15.    Landlord shall have the right to prohibit any advertising by any tenant
or occupant which, in Landlord's opinion, tends to impair the reputation of the
Building or its desirability as a building for offices, and upon notice from
Landlord, such tenant or occupant shall refrain from or discontinue such
advertising.
16.    Landlord reserves the right to exclude from the Building, between the
hours of 6:00 P.M. and 8:00 A.M. on business days and at all hours on Saturdays,
Sundays and holidays, all persons who do not present a pass to the Building
signed by Landlord. Landlord will furnish passes to persons for whom any tenant
requests such passes. Each tenant shall be responsible for all persons for whom
it requests such passes and shall be liable to Landlord for all acts of such
persons.
17.    Each tenant, before closing and leaving the premises demised to such
tenant at any time, shall see that all entrance doors are locked and all windows
closed. Corridor doors, when not in use, shall be kept closed.
18.    Each tenant shall, at its expense, provide artificial light in the
premises demised to such tenant for Landlord's agents, contractors and employees
while performing janitorial or other cleaning services and making repairs or
alterations in said premises.
19.    No premises shall be used, or permitted to be used for lodging or
sleeping, or for any immoral or illegal purposes.
20.    The requirements of tenants will be attended to only upon application at
the office of Landlord. Building employees shall not be required to perform, and
shall not be requested by any tenant or occupant to perform, and work outside of
their regular duties, unless under specific instructions from the office of
Landlord.
21.    Canvassing and peddling in the Building are prohibited and each tenant
and occupant shall cooperate in seeking their prevention.

Exhibit D-1



--------------------------------------------------------------------------------






22.    There shall not be used in the Building, either by any tenant or occupant
or by their agents or contractors, in the delivery or receipt of merchandise,
freight, or other matter, any hand trucks or other means of conveyance except
those equipped with rubber tires, rubber side guards and such other safeguards
as Landlord may require.
23.    intentionally deleted
24.    No premises shall be used, or permitted to be used, at any time, without
the prior approval of Landlord, as a store for the sale or display of goods,
wares or merchandise of any kind, or as a restaurant, shop, booth, bootblack or
other stand, or for the conduct of any business or occupation which
predominantly involves direct patronage of the general public in the premises
demised to such tenant, or for manufacturing or for other similar purposes.
25.    No tenant shall clean any window in the Building from the outside.
26.    No tenant shall move, or permit to be moved, into or out of the Building
or the premises demised to such tenant, any heavy or bulky matter, without the
specific approval of Landlord. If any such matter requires special handling,
only a qualified person shall be employed to perform such special handling. No
tenant shall place, or permit to be placed, on any part of the floor or floors
of the premises demised to such tenant, a load exceeding the floor load per
square foot which such floor was designed to carry and which is allowed by law.
Landlord reserves the right to prescribe the weight and position of safes and
other heavy matter, which must be placed so as to distribute the weight.
27.    Landlord shall provide and maintain an alphabetical directory board in
the first floor (main lobby) of the Building and no other directory shall be
permitted without the prior consent of Landlord. Each tenant shall be allowed
one line on such board unless otherwise agreed to in writing.
28.    With respect to work being performed by a tenant in its premises with the
approval of Landlord, the tenant shall refer all contractors, contractors'
representatives and installation technicians to Landlord for its supervision,
approval and control prior to the performance of any work or services. This
provision shall apply to all work performed in the Building including
installation of telephones, telegraph equipment, electrical devices and
attachments, and installations of every nature affecting floors, walls,
woodwork, trim, ceilings, equipment and any other physical portion of the
Building.
29.    Landlord shall not be responsible for lost or stolen personal property,
equipment, money, or jewelry from the premises of tenants or public rooms
whether or not such loss occurs when the Building or the premises are locked
against entry.
30.    Landlord shall not permit entrance to the premises of tenants by use of
pass keys controlled by Landlord, to any person at any time without written
permission from such tenant, except employees, contractors, or service personnel
directly supervised by Landlord and employees of the United States Postal
Service.
31.    Each tenant and all of tenant's employees and invitees shall observe and
comply with the driving and parking signs and markers on the Land surrounding
the Building, and Landlord shall not be responsible for any damage to any
vehicle towed because of noncompliance with parking regulations.
32.    Without Landlord's prior approval, no tenant shall install any radio or
television antenna, loudspeaker, music system or other device on the roof or
exterior walls of the Building or on common walls with adjacent tenants.

Exhibit D-1



--------------------------------------------------------------------------------






33.    Each tenant shall store all trash and garbage within its premises or in
such other areas specifically designated by Landlord. No materials shall be
placed in the trash boxes or receptacles in the Building unless such materials
may be disposed of in the ordinary and customary manner of removing and
disposing of trash and garbage and will not result in a violation of any law or
ordinance governing such disposal. All garbage and refuse disposal shall be only
through entryways and elevators provided for such purposes and at such times as
Landlord shall designate.
34.    No tenant shall employ any persons other than the janitor or Landlord for
the purpose of cleaning its premises without the prior consent of Landlord. No
tenant shall cause any unnecessary labor by reason of its carelessness or
indifference in the preservation of good order and cleanliness. Janitor service
shall include ordinary dusting and cleaning by the janitor assigned to such work
and shall not include beating of carpets or rugs or moving of furniture or other
special services. Janitor service shall be furnished Mondays through Fridays,
legal holidays excepted; janitor service will not be furnished to areas which
are occupied after 9:30 P.M. Window cleaning shall be done only by Landlord, and
only between 6:00 A.M and 5:00 P.M.
35.    Troy Officentre is a non-smoking facility. Smoking is not permitted in
any portion of the building at any time.







Exhibit D-1



--------------------------------------------------------------------------------






EXHIBIT E     - Guaranty of Lease
This Exhibit is attached to and made a part of the Lease dated
___1/9/2012_______ by and between OSPREY-TROY OFFICENTRE, LLC, a Michigan
limited liability company ("Landlord") and FVA VENTURES, INC. D/B/A VISALUS
SCIENCES, a California corporation ("Tenant") for space in the Building located
at 340 East Big Beaver, Troy, MI 48083.
INTENTIONALLY DELETED







Exhibit E-1



--------------------------------------------------------------------------------






EXHIBIT F     - Commencement Letter
This Exhibit is attached to and made a part of the Lease dated
___1/9/2012_______ by and between OSPREY-TROY OFFICENTRE, LLC, a Michigan
limited liability company ("Landlord") and FVA VENTURES, INC. D/B/A VISALUS
SCIENCES, a California corporation ("Tenant") for space in the Building located
at 340 East Big Beaver, Troy, MI 48083.


Date        _______________________


Tenant        FVA VENTURES, INC. d/b/a ViSalus Sciences


Address    1607 East Big Beaver Road, Suite 110
Troy, MI 48084


Re:    Commencement Letter with respect to that certain Office Lease Agreement
dated ________________ by and between Osprey-Troy Officentre, LLC, a Michigan
limited liability company, as Landlord, and FVA VENTURES, INC. d/b/a ViSalus
Sciences as Tenant, for 34,678 square feet of Rentable Area of the 1st and 4th
floor of the Troy Officentre, Bldg. C building located at 340 East Big Beaver,
Troy, MI 48083.


Dear ___:
In accordance with the terms and conditions of the above referenced Lease as
amended, Tenant hereby accepts possession of the Premises and agrees as follows:
The Commencement Date of the Lease is ____________________________
The Termination Date of the Lease is ____________________________
Please acknowledge your acceptance of possession and agreement to the terms set
forth above by signing all three (3) copies of this Commencement Letter in the
space provided and returning two (2) fully executed copies of the same to my
attention.


Sincerely,


Signature:     


Title:    Property Manager


Date:                    











Exhibit F-1



--------------------------------------------------------------------------------






EXHIBIT G     - Parking
This Exhibit is attached to and made a part of the Lease dated
____1/9/2012_______ by and between OSPREY-TROY OFFICENTRE, LLC, a Michigan
limited liability company ("Landlord") and FVA VENTURES, INC. D/B/A VISALUS
SCIENCES, a California corporation ("Tenant") for space in the Building located
at 340 East Big Beaver, Troy, MI 48083.


A.    Term. Provided that Tenant is not in default of the Lease, and further
provided that Tenant occupies at least the initial Premises, Tenant may take up
to two hundred thirty-five (235) parking spaces, of which Landlord shall provide
five (5) reserved covered parking spaces at a mutually acceptable location
within the parking structure, and two hundred thirty (230) spaces shall be
unreserved surface and covered parking spaces on a first-come, first-serve basis
in the Building parking facility ("Parking Facilities") at no additional charge
during the initial Lease Term and any renewal option periods thereafter for a
term concurrent with the term of the Lease under Section 1.0.
B.    Use. Parking access does not include storage, and storage of vehicles is
prohibited.
C.    Indemnification. Each party waives all claims against the other for damage
to any property or injury or death of any person in, upon or abut the Parking
Facility arising at any time and from any cause other than the negligence or
willful act of the other party, the employees or agents. This indemnity
obligation shall include reasonable attorneys' fees, investigation costs and all
other reasonable costs and expenses incurred by a party from the first notice
that any claim or demand is to be made or may be made against that party. The
provisions of this indemnity shall survive the termination of this Lease with
respect to any damage, injury or death occurring on or prior to such
termination,
D.    Disclaimer. The Parking Facility only provides a license to park at
Tenant's sole risk. No bailment is created. Landlord does not provide
safekeeping, nor shall it be deemed an insurer for vehicles or their contents.
Landlord will not be responsible for fire, theft, damage or loss.. No
representation, guaranty or warranty is made or assurance given that any
communication or security systems, devices or procedures in the Parking
Facilities will be effective to prevent injury to Tenant, Patrons or any other
person, and Landlord reserves the right to discontinue or modify at any time
such communication or security systems or procedures without liability to Tenant
or Patrons.
E.    Rules and Regulations. A condition of any parking shall be compliance by
the Patron with Parking Facilities rules and regulations, including any sticker
or other identification system established by Landlord. Parking Facilities
managers or attendants are not authorized to make or allow any exceptions to
these Rules and Regulations. The following rules and regulations are in effect
until notice is given to Tenant of any change. Landlord reserves the right to
modify and/or adopt such other reasonable and generally applicable rules and
regulations for the Parking Facilities as it deems necessary for the operation
of the Parking Facilities.
(1)
Cars must be parked entirely within the stall lines painted on the floor.

(2)
All directional signs and arrows must be observed.

(3)
The speed limit shall be five (5) miles per hour.

F.    Parking is prohibited in areas not striped for parking, aisles, areas
where "no parking" signs are posted, in cross hatched areas and in such other
areas as may be designated by Landlord or Landlord's agent(s) including, but not
limited to, areas designated as "Visitor Parking" or reserved spaces not rented
under this Agreement.


--------------------------------------------------------------------------------






G.    Every Patron is required to park and lock his own car. All responsibility
for damage to cars or persons or loss of personal possessions is assumed by the
Patron.
H.    Spaces, which are designated for small, intermediate or full-sized cars,
shall be so used. No intermediate or full-sized cars shall be parked in parking
spaces limited to compact cars.




















--------------------------------------------------------------------------------






EXHIBIT H     - Janitorial Specifications
This Exhibit is attached to and made a part of the Lease dated ___1/9/2012______
by and between OSPREY-TROY OFFICENTRE, LLC, a Michigan limited liability company
("Landlord") and FVA VENTURES, INC. D/B/A VISALUS SCIENCES, a California
corporation ("Tenant") for space in the Building located at 340 East Big Beaver,
Troy, MI 48083.
WHEN TO BE DONE            DESCRIPTION
TENANT AREA
Nightly (5 times a week)    Empty all waste baskets and replace liners.
Nightly (5 times a week)    Dust all desk tops and glass surfaces.
Nightly (5 times a week)    Vacuum all carpet floors.
Nightly (5 times a week)    Spot clean all partition and door glass from floor
to top of glass.
Nightly (5 times a week)    Dust mop/damp mop all tiled floors.
Nightly (5 times a week)    Wipe down kitchen and coffee station counters.
Nightly (5 times a week)    Scour, disinfect and wipe all sinks in kitchen and
coffee stations.


Weekly (once a week)        Spot clean all entrance doors, including metal
around doors.
Weekly (once a week)
Thoroughly dust all furniture, bookcases, filing cabinets and chairs.

Weekly (once a week)        Thoroughly vacuum/spot clean all carpet, including
under desks.
Weekly (once a week)        Dust/damp wipe all ledges and window sills, and
light switches.
Weekly (once a week)        Thoroughly dust all desk tops and glass surfaces.
Weekly (once a week)        Sanitize telephone headsets.


Monthly            Strip and seal all tiled floors.
Monthly            Vacuum all office chairs and sofas
Monthly            Clean HVAC supply grills
Semi-Annually            Clean interior side of exterior windows to top of
glass.


COMMON AREA
Nightly (5 times a week)    Vacuum and spot clean all carpet, including
elevators.
Nightly (5 times a week)    Dust/damp wipe all elevator doors, inside and out.



--------------------------------------------------------------------------------






Nightly (5 times a week)    Dust/damp wipe all elevator cabs and metal plates.
Nightly (5 times a week)    Dust mop and damp mop all corridor and lobby floors.
Nightly (5 times a week)    Clean and disinfect all drinking fountains.
Nightly (5 times a week)    Spot clean all glass in main entrances.


Weekly (once a week)        Spot clean all entry mats.
Weekly (once a week)        Dust/damp all handrails in both stairwells.
Weekly (once a week)        Thoroughly sweep/damp mop both stairwells.
Weekly (once a week)        Thoroughly vacuum and spot clean all carpet.
Weekly (once a week)        Thoroughly clean all elevators – cabs, doors, etc.
Weekly (once a week)        Thoroughly clean all glass in main entrances.


Monthly            Strip and seal all corridor and lobby floors.


RESTROOMS
Nightly (5 times a week)    Scour, disinfect and wipe all sinks, commodes and
urinals.
Nightly (5 times a week)    Empty all waste baskets and replace liners.
Nightly (5 times a week)    Empty and replace liners in all sanitary waste
baskets.
Nightly (5 times a week)    Stock all soap dispensers and wipe clean.
Nightly (5 times a week)    Stock all toilet paper and towel dispensers.
Nightly (5 times a week)    Wash all mirrors, counter tops and stainless steel.
Nightly (5 times a week)    Spot clean all partitions.
Nightly (5 times a week)    Sweep and damp mop all restroom floors.
Nightly (5 times a week)
Confirm that air fresheners and urinal fresheners are stocked and functional,
and replace as needed.



Weekly (once a week)        Thoroughly wash all partitions.
Weekly (once a week)        Thoroughly wet mop, disinfect and buff restroom
floors.
Weekly (once a week)        Spot clean all walls, behind commodes, etc.
Weekly (once a week)        Dust all pipes under sinks, commodes, etc.



--------------------------------------------------------------------------------








Monthly            Strip and seal all restroom floors, including corners and
edges.


MISCELLANEOUS
Monthly            Dust/damp wipe all vents in restrooms and common areas.
Monthly            Dust/damp wipe all fixtures in restrooms and common areas.



































--------------------------------------------------------------------------------










FIRST AMENDMENT TO OFFICE LEASE


THIS FIRST AMENDMENT TO OFFICE LEASE ("First Amendment") is made on _3/19/12_,
by and between Osprey-Troy Officentre, LLC, a Michigan limited liability company
("Landlord") whose address is 7600 Grand River Avenue, Suite #210, Brighton, MI
48114 and FVA VENTURES, INC. d/b/a ViSalus Sciences, a California corporation
("Tenant"), whose address is 1607 East Big Beaver Road, Suite 110, Troy, MI
48084.


RECITALS
This First Amendment is based upon the following:
WHEREAS, Landlord and Tenant are parties to that certain Office Lease dated
January 9, 2012 (the "Lease"), which expires September 30, 2017 for office space
described as Suites 145 and 400, Bldg C of the Troy Officentre Building
("Building") located at 340 East Big Beaver, Troy, MI 48083.
WHEREAS, Landlord and Tenant agreed to an expansion of the Premises and that the
Lease be accordingly amended, upon the terms set forth in this Amendment:
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree to the following:
A.Section 1.C. of the Lease is amended to read:
C.    Office Building Name: Troy Officentre, Buildings B and C
B.Section 1.E. of the Lease is amended to read:
E.    Premises: Suite/Unit No.: Suite 400 in Building B consisting of
approximately 31,149 rentable square feet and Suite 400 in Building C consisting
of approximately 32,207 rentable square feet
C.Section 1.F. of the Lease is amended to read:
F.    Square Feet:
445,662 rentable square feet (Building)
63,356 rentable square feet (Premises)



--------------------------------------------------------------------------------






D.Section 1.L. of the Lease is amended to read:
L.    Commencement Date: The Commencement Date for Suite 400 Building C shall be
June 1, 2012. The Commencement Date for Suite 400 Building B shall be August 1,
2012. The Commencement Date for each Suite shall be adjusted to the date the
Landlord’s General Contractor has Substantial Completion as defined in Section A
of Exhibit B for the Leasehold Improvements of each Suite if later.
E.Section 1. M. of the Lease is amended to read:
M.    Termination Date: The later of December 31, 2017, or, the last day of the
month that is sixty-five (65) months after the Commencement Date of Suite 400 in
Building B.
F.Section 1.N. of the Lease is amended to read:
N.    Security Deposit: $69,356.00 on hand in Security Deposit.


G.Section 1.O. of the Lease is amended to read:
O.    Base Monthly Rent:
4th Floor      4th Floor     Premises
Bldg C     Bldg B     Monthly
Period         $/RSF /YR     Monthly     Monthly     Total
06/1/12 - 10/31/12*    $ 0.00        $ 0.00*    $ -----        $ 0.00
08/1/12 - 10/31/12    $ 12.00        $ 0.00    $ 31,149.00    $ 31,149.00
11/1/12 - 10/31/13    $ 12.00        $ 32,207.00    $ 31,149.00    $ 63,356.00
11/1/13 - 10/31/14    $ 12.50        $ 33,548.96    $ 32,446.88    $ 65,995.84
11/1/14 - 10/31/15    $ 13.00        $ 34,890.92    $ 33,744.75    $ 68,635.67
11/1/15 - 10/31/16    $ 13.50        $ 36,232.88    $ 35,042.63    $ 71,275.51
11/1/16 - 12/31/17    $ 14.00        $ 37,574.83    $ 36,340.50    $ 73,915.33


* Rental Abatement Period. Provided that Tenant is not then in default of the
covenants and conditions in this Lease beyond the Notice and Cure Period, on
Tenant’s part to be performed, and no events have occurred which with the
passage of time or the giving of notice, or both, would constitute a default by
Tenant under the Lease, then Tenant shall not be obligated to pay Base Monthly
Rent for the first five (5) months of the initial term for Suite 400-Building C
only. Tenant shall be required to pay suite electricity during the Rental
Abatement Period.
H.Section 1.Q. of the Lease is amended to read:
Q.    Tenant’s Pro Rata Share: 14.2162%. Tenant’s Pro Rata Share shall be
determined by and adjusted by Landlord from time to time (but shall not be
readjusted sooner than the commencement of the second Lease Year), by dividing
the Tenant’s Rentable Area of the premises by the Rentable Area of the Building
and multiplying the resultant quotient, to the second decimal place, by one
hundred.
I.Section 1.R. of the Lease is amended to read:
R.    Due Upon First Amendment Execution. A check for first (1st) month's Base
Rent for Suite 400 Building B in the amount of $31,149.00 and $32,207.00 for
Suite 400 in Building C, shall be



--------------------------------------------------------------------------------






due and payable to Landlord, however Tenant shall receive a credit for prepaid
funds paid in the amount of $34,678.00 leaving a remaining balance due for Base
Rent in the amount of $28,678.00
J.Section 1.V. of the Lease is amended to read:
G.    V.    Use of Premises. Tenant shall utilize the Premises in a manner
consistent with office space and shall not be permitted to use as a retail
facility for the retail purchase of its products. Tenant shall maintain the
Premises in accordance with a Class A office suite and shall not attach posters,
flyers or advertisements of any kind on the doors to the Premises. It is
understood and agreed that the Tenant will utilize the Premises as a pick-up,
display and demonstration area for Tenant’s products and will be permitted to
display product and marketing material and allow customers to pick-up product
within the Premises. See Section 10. Use.
K.Section 1.X. of the Lease is deleted.
L.Section 1.Y. of the Lease is amended to read:
Y.    Tenant Improvements. Tenant shall pay for the costs of its own Tenant
Improvements pursuant to mutually acceptable plans and specifications, utilizing
Landlord's contractor for all work. See EXHIBIT B - Tenant Improvements.
M.Section 1.Z. of the Lease is amended to read:
Z.    Right of First Refusal. Provided (i) Tenant is not in default hereunder at
the time of giving the following described notice or any time prior to the
Termination Date or any extensions thereof, (ii) Tenant has not sublet or
assigned the Lease, and (iii) Tenant is itself in possession of the Premises,
Tenant shall have the continuous, on-going right to expand into the second (2nd)
floor of Building C (Expansion Space) of not less than 23,500 rentable square
feet which is currently available for lease, under the same terms and conditions
as provided in the Lease at the time of exercise. Should Landlord (y) receive
from an interested third party a bona fide Request for Proposal that is
acceptable to Landlord or (z) initiate a Proposal to Lease the Expansion Space
to an interested third party, Landlord shall notify Tenant of the Request for
Proposal or Proposal to Lease and provide Tenant with an opportunity to lease
the space based on the same terms and conditions as presented in the Landlord’s
response to the Request for Proposal or in the Proposal to Lease, but in no
event shall the Rent be less than the amount Tenant is paying at the time Tenant
exercises this right.  Landlord shall wait 48 hours after notifying Tenant of
receipt of the bonafide Request for Proposal or submission of the Proposal to
Lease before presenting any response to the Request for Proposal or Proposal to
Lease for the Expansion Space to the interested third party.  After submission
to the interested party by the Landlord of a response to the Request for
Proposal or a Proposal to Lease, Tenant shall have ten (10) business days to
notify Landlord of its intent to accept or reject the offered space.  If the
proposal is accepted by Tenant, Landlord will amend the Lease to include the new
space commencing in thirty days (or upon substantial completion whichever occurs
first).   If the proposal is rejected by the Tenant, or if Tenant fails to
respond within the notice period then, Landlord shall be free to lease the
offered space to an interested third party.
N.A new Section 1.BB. of the Lease shall be added:
BB.    Early Access. Tenant shall also have the right fourteen (14) days prior
to the expected Substantial Completion of the applicable Suite during the
installation of the Leasehold Improvements period to come onto the applicable
Suite in the Premises to install its fixtures and prepare the applicable Suite
in the Premises for the operation of Tenant's business. Notwithstanding the fact
that foregoing activities by Tenant will occur prior to the scheduled
Commencement Date for the



--------------------------------------------------------------------------------






applicable Suite Tenant agrees that all of Tenant's obligations provided for in
this Lease shall apply during such period with the exception of any obligation
to pay Rent. (Tenant shall be responsible for payment of metered utilities
during Early Access period.) Tenant shall be solely responsible for the
installation, maintenance or repairs to phone lines, cabling and any
communication wiring or cable in the Premises regardless of whether such
communication wiring or cabling is new or existing.
O.A new Section 1.CC. of the Lease shall be added:
CC.    Basketball Hoops area; The Tenant shall be permitted to install at its
own cost, portable Basketball Hoops upon the roof of the parking structure, in a
location mutually agreed between Tenant and Landlord. The Tenant will cordon off
the area such that there is no safety hazard to vehicles or persons, and the
Tenant shall be responsible to maintain this area during the periods of such
use.
P.Section 5.A. of the Lease is amended to read:
The Lease Term shall not commence until the later to occur of the Target
Commencement Date (defined as June 1, 2012) and the date that Landlord’s General
Contractor has Substantial Completion as defined in Section A. of Exhibit B for
the Leasehold Improvements of the Premises (the “Tenant’s Improvements”)
provided, however, that if Landlord shall be delayed in substantially completing
the Tenant’s Improvements as a result of the occurrence of any of the following
(a "Delay"):
(1)
Tenant’s failure to furnish information in accordance with Exhibit B or to
respond to any request by Landlord for any approval or information within any
time period prescribed, or if no time period is prescribed, then within five (5)
Business Days of such request; or

(2)
Tenant’s insistence on materials, finishes or installations that have long lead
times after having first been informed by Landlord that such materials, finishes
or installations will cause a Delay; or

(3)
Changes in any plans and specifications requested by Tenant; or

(4)
The performance or nonperformance by a person or entity employed by Tenant in
the completion of any work in the Premises (all such work and such persons or
entities being subject to the prior written approval of Landlord); or

(5)
Any request by Tenant that Landlord delay the completion of any of the Tenant’s
Improvements; or

(6)
Any breach or default by Tenant in the performance of Tenant’s obligations under
this Lease; or

(7)
Any delay resulting from Tenant having taken possession of the Premises for any
reason prior to substantial completion of the Tenant’s Improvements; or

(8)
Any other delay chargeable to Tenant, its agents, employees or independent
contractors;

H.    The delay caused by the negotiation and execution of this First Amendment
shall not be a Delay under this First Amendment or the Lease as so amended. For
purposes of determining the Commencement Date, the date of Substantial
Completion (as defined in Exhibit B, Section B) shall be deemed to be the day
that the Tenant’s Improvements would have been Substantially Completed



--------------------------------------------------------------------------------






(as defined in Exhibit B, Section B) absent any Delay(s). The adjustment of the
Commencement Date and, accordingly, the postponement of Tenant’s obligation to
pay Rent shall be Tenant’s sole remedy and shall constitute full settlement of
all claims that Tenant might otherwise have against Landlord by reason of the
Premises not being ready for occupancy by Tenant on the Target Commencement Date
for reasons other than a Delay or Delays (since Tenant shall have no remedy if
the Commencement Date is adjusted as a result of a Delay or Delays). Promptly
after the determination of the Commencement Date, Landlord and Tenant shall
enter into a letter agreement (the "Commencement Letter") on the form attached
hereto as Exhibit F setting forth the Commencement Date, the Termination Date
and any other dates that are affected by the adjustment of the Commencement
Date. Tenant, within five (5) days after receipt thereof from Landlord, shall
execute the Commencement Letter and return the same to Landlord. Notwithstanding
anything herein to the contrary, Landlord may elect, by written notice to
Tenant, not to adjust the Commencement Date as provided above if such adjustment
would cause Landlord to be in violation of the expansion rights granted to any
other tenant of the Building. If Landlord elects not to adjust the Commencement
Date, the Commencement Date shall be the Target Commencement Date, provided that
Rent shall not commence until the date that Landlord's Work has been
Substantially Completed (or would have been substantially completed absent any
Delays).
Q.Section 7. Security Deposit, second paragraph, of the Lease is amended to
read:
Provided that Tenant is not then in monetary default of this Lease beyond the
Notice and Cure Period, then Landlord shall return one half of the Security
Deposit in the amount of $34,678.00 within thirty (30) days after completion of
seventeen (17) full months of Term. Provided that Tenant is not then in monetary
default of this Lease beyond the Notice and Cure Period, then Landlord shall
return the remaining balance of the Security Deposit in the amount of $34,678.00
within thirty (30) days after completion of twenty-nine (29) full months of
Term.
R.Section 11. A.(1)(ii) of the lease is amended to read:
(i)
Central heat and air conditioning in season during Normal Business Hours, at
such temperatures and in such amounts as are considered by Landlord, in its
reasonable judgment, to be standard for buildings of similar class, size, age
and location, or as required by governmental authority. In the event that Tenant
requires central heat, ventilation or air conditioning at hours other than
Normal Business Hours, such central heat, ventilation or air conditioning shall
be furnished only upon the written request of Tenant delivered to Landlord at
the office of the Building prior to 3:00 P.M. at least one Business Day in
advance of the date for which such usage is requested. Tenant shall be entitled
to fifteen (15) hours of such central heat, ventilation or air conditioning at
hours other than Normal Business Hours per month for each Suite (provided that
it may apportion the aggregate of thirty suite-hours between the two Suites as
it chooses) but shall pay Landlord, as Additional Base Rental, the entire cost
of additional service beyond thirty (30) suite-hours as such costs are
determined by Landlord from time to time at an estimated rate of Seventy-five
dollars ($75.00) per hour during the Base Year and increasing once each year in
proportion to Landlord’s actual costs therefore. Tenant may submit a monthly
request for scheduled after hours use.

S.The second paragraph of Section 12 of the Lease shall be amended to read:
Tenant may, at its sole cost and expense, install Tenant's name on the Monument
sign on Big Beaver Road. Subject to approval from the City of Troy, Tenant shall
be permitted to install its signage on



--------------------------------------------------------------------------------






the east and west facade of Building C. The location, size, character and
material of all signage shall be subject to Landlord's prior written consent,
which consent shall not be unreasonably withheld or delayed. All signage shall
comply with all Local, City and State ordinances.
T.Exhibit B of the Lease is replaced with Exhibit B attached hereto.
U.Section A of Exhibit G of the Lease is amended to read:
A.    Term. Provided that Tenant is not in default of the Lease, and further
provided that Tenant occupies at least the initial Premises, Tenant may take up
to four hundred thirty (430) parking spaces, of which Landlord shall provide ten
(10) reserved covered parking spaces at a mutually acceptable location within
the parking structure, and four hundred twenty (420) spaces shall be unreserved
surface and covered parking spaces on a first-come, first-serve basis in the
Building parking facility ("Parking Facilities") at no additional charge during
the initial Lease Term and any renewal option periods thereafter for a term
concurrent with the term of the Lease under Section 1.0.
V.Miscellaneous
(1)
Entire Agreement. This Amendment sets forth the entire agreement between the
parties with respect to the matters set forth herein. There have been no
additional oral or written representations or agreements. Under no circumstances
shall Tenant be entitled to any Rent abatement, improvement allowance, leasehold
improvements, or other work to the Premises, or any similar economic incentives
that may have been provided Tenant in connection with entering into the Lease,
unless specifically set forth in this Amendment.

(2)
Full Force and Effect. Except as herein modified or amended, the provisions,
conditions and terms of the Lease shall remain unchanged and in full force and
effect.

(3)
Construction. In the case of any inconsistency between the provisions of the
Lease and this Amendment, the provisions of this Amendment shall govern and
control.

(4)
Amendment Not Constitute An Offer. Submission of this Amendment by Landlord is
not an offer to enter into this Amendment but rather is a solicitation for such
an offer by Tenant. Landlord shall not be bound by this Amendment until Landlord
has executed and delivered the same to Tenant.

(5)
Definitions. The capitalized terms used in this Amendment shall have the same
definitions as set forth in the Lease to the extent that such capitalized terms
are defined therein and not redefined in this Amendment.

(6)
Brokers. Tenant hereby represents to Landlord that Tenant has dealt with no
broker in connection with this Amendment other than Friedman Integrated Real
Estate Solutions representing the Landlord and Eagle Commercial Services III
representing the Tenant (the "Brokers") who shall be paid a commission by
Landlord pursuant to a separate Agreement. Tenant agrees to indemnify and hold
Landlord, its members, principals, beneficiaries, partners, officers, directors,
employees, mortgagee(s)and agents, and the respective principals and members of
any such agents other than the Brokers (collectively, the "Landlord Related
Parties") harmless from all claims of any brokers claiming to have represented
Tenant in connection with this Amendment. Landlord hereby represents to Tenant
that Landlord has dealt with no broker other than the Brokers in connection with
this Amendment. Landlord agrees to indemnify and hold Tenant, its members,
principals, beneficiaries,




--------------------------------------------------------------------------------






partners, officers, directors, employees, and agents, and the respective
principals and members of any such agents (collectively, the "Tenant Related
Parties") harmless from all claims of any brokers claiming to have represented
Landlord in connection with this Amendment. Any commission(s) due to Brokers in
connection with this Amendment shall be paid by Landlord.
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Amendment
the day and year first above written.
[SIGNATURE PAGE TO FOLLOW]







--------------------------------------------------------------------------------










LANDLORD


OSPREY-TROY OFFICENTRE, LLC
A Michigan limited liability company


FIRST WITNESS
By: Osprey S.A., Ltd., a Florida limited
Signature: /s/ Kathleen A. Glass     partnership
Its: Manager
Print name: Kathleen A. Glass         


By:        /s/ Michael A. Collins        
Michael A. Collins


Title:    Chief Executive Officer
SECOND WITNESS                 
Date:        3/19/12                
Signature: /s/ Betsy P. Rowe     


Print name: Betsy P. Rowe         










TENANT


FVA VENTURES, INC. D/B/A VISALUS SCIENCES
A California corporation


FIRST WITNESS


Signature: /s/ Jeffrey Boak         


Print name: Jeffrey Boak     FVA VENTURES, INC. D/B/A VISALUS SCIENCES




By:        /s/ John Tolmie            
John Tolmie


Title:
Senior Vice President
Finance and Administration

SECOND WITNESS                 
Date:        3/15/12                
Signature: /s/ Joshua Berger     





--------------------------------------------------------------------------------






Print name: Joshua Berger         








EXHIBIT A - Floor Plans
Existing Combined Suite 400, Buildings B & C, 2-14-12
Totaling 63,356 Rentable Square Feet








[exhibit101image.jpg]

















--------------------------------------------------------------------------------














EXHIBIT B - Tenant’s Improvements
This Exhibit is attached to and made a part of the First Amendment to Office
Lease dated January 9, 2012 by and between OSPREY-TROY OFFICENTRE, LLC, a
Michigan limited liability company ("Landlord") and FVA VENTURES, INC. D/B/A
VISALUS SCIENCES, a California corporation ("Tenant") for space in the Building
located at 340 East Big Beaver, Troy, MI 48083.
a.
Substantial Completion of the Premises must occur for the Tenant to take
occupancy. For purposes of determining the move in date for the applicable Suite
included in the Premises (“Applicable Suite”), Substantial Completion (or
“Substantially Completed”) shall mean the date by which the final inspections
are passed for the leasehold improvements constructed for the Applicable Suite
in accordance with the Tenant’s Space Plans, as acknowledged by the City of Troy
officials so that a Certificate of Occupancy can be issued for the Applicable
Suite and Tenant is permitted to occupy the Applicable Suite. A Certificate of
Occupancy shall not be required for purposes of determining Substantial
Completion if the Certificate of Occupancy is delayed due to the work performed
or to be performed by Tenant. The existence of punch list items, if any, shall
not delay the determination that the Applicable Suite is Substantially Complete.

b.
Landlord and Tenant acknowledge that the construction of the improvements
constituting the Premises is not complete. Tenant has retained the services of
VonStaden Architects located at 240 Martin Street, Birmingham, Michigan 48009
(“the Architects”) for the purposes of preparing space plans, specifications and
construction documents for its leasehold improvements (the “Plans”). The
improvements referenced in the final Plans (the "Tenant’s Improvements"),
including any Excess Costs as defined below, shall be paid for by Tenant in
installments at least monthly. Landlord shall issue to Tenant a Draw Request on
the first business day each month for work completed on the Tenant Improvements
as of the end of the prior month. Each Draw Request shall include any invoices
for the completed work. By the 15th day of the month of the Draw Request, Tenant
will issue a Draw Authorization for all work described in the Draw Request and
not questioned by Tenant. The parties agree to meet promptly to resolve any work
questioned by Tenant. The first Draw Request shall be issued by March 31, 2012.
The monies held in the Construction Escrow Account described in Section F below
(the“ Construction Deposit”) shall be applied to the final draw (which final
draw shall include payment for the standard retainage required under the
construction management agreement with the contractor) and the remaining portion
of the Construction Deposit which is not applied to the payment of the
Landlord’s Work as part of the final draw, if any, shall be returned to the
Tenant.

c.
Tenant shall be responsible for any and all costs associated with completing the
Tenant Improvements, including, but not limited to, architectural fees for
construction documents (except that Landlord has agreed to contribute up to
$5,500.00 towards the total architectural costs for Suite 400 in Building B and
$5,500.00 towards the total architectural costs for Suite 400 in Building C for
a total contribution of $11,000.00), construction costs and general contractor
fee, such fee to not exceed 7.5% of the total amount of the contract, permit
fees and similar costs and fees. The Tenant Improvements shall include the
window enhancement package as installed in the J.D. Power premises, which shall
be installed throughout the Premises at a cost not to exceed $3.90 per rentable
square foot. Prior to authorizing the general contractor to




--------------------------------------------------------------------------------






proceed, Landlord shall obtain and deliver to Tenant a price proposal for the
total cost of the Tenant Improvements (“Price Proposal”). The Price Proposal
shall contain itemized costs from three (3) separate competitive subcontractors
for line items above $10,000.00, excluding mechanical, electrical, plumbing and
fire, life safety trades that are design build, and including Contractor’s
recommendations for each subcontractor. Within three (3) business days following
the Tenant's receipt of the Price Proposal, Tenant shall, by written
notification to the Landlord’s contractor, choose the subcontractors and accept
or make changes to the Plans which such changes must be approved by the Landlord
in its sole and absolute discretion. After acceptance of the cost estimate by
Tenant, any changes made by the Tenant that result in additional costs shall be
referred to as “Excess Costs”. If Landlord does not approve of the plans for
Change Orders, Landlord shall advise Tenant of the revisions required. Tenant
acknowledges that the Tenant’s Improvements will be performed by Landlord in the
Premises during Normal Business Hours. If Tenant requests that any portion of
the Tenants Improvements is to be performed in the Premises on an accelerated
basis necessitating payment of either overtime rates or fees for expedited
services, Tenant acknowledges that any additional costs incurred due to
non-budgeted overtime rates or expedited services fees shall be paid by Tenant.
d.
This Exhibit B shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the Premises or any additions to the
Premises in the event of a renewal or extension of the original Lease term
whether by any options under the Lease or otherwise, unless expressly so
provided in the Lease or any amendment or supplement to the Lease.

e.
Landlord estimates that the Target Commencement Date for Building C will be June
1, 2012. However, this is purely an estimate and Landlord shall not be
responsible for any delays caused by acts of God, delays occasioned by
governmental agencies, strikes, labor shortages, material shortage, hurricanes
or other matters beyond the Landlord’s control. In addition, the Landlord shall
not be responsible for delays occasioned by contractors or subcontractors
performing work on behalf of the Tenant, where specifically allowed or permitted
hereunder.

f.
Tenant has deposited the sum of $520,170 with Michael W. Colton PLLC (the
“Escrow Agent”) to be held and distributed by the Escrow Agent as provided in
section B above to the final payment of the costs and fees for the Tenant’s
Improvements pursuant to a Strict Joint Order Escrow Agreement (the “Escrow
Agreement”) agreed upon and executed by the Landlord, Tenant and Escrow Agent. 
The parties acknowledge, however, that the total estimated cost for the Tenant’s
Improvements is greater than the amount being deposited in escrow and the fact
that only $520,170 was deposited in and/or is required to be maintained in such
escrow does not limit the Tenant’s obligation to pay for all costs and expenses
for the Tenant’s Improvements as outlined in Section B of this Exhibit B.
Landlord and Tenant shall each pay one half of the Escrow Agent’s costs and fees
for such Construction Escrow Agreement.




